



Exhibit 10.1
STOCK PURCHASE AGREEMENT
between
PARTNER REINSURANCE COMPANY OF THE U.S.
and
EMPLOYERS GROUP, INC.
Dated as of August 11, 2017






--------------------------------------------------------------------------------




Table of Contents
 
 
 
 
 
Page
 
 
 
 
 
 
ARTICLE I
THE PURCHASE AND TRANSACTION
1
 
 
 
Section 1.1
Purchase and Sale of the Shares
1
Section 1.2
Purchase Price
1
Section 1.3
Adjustments to Purchase Price
2
Section 1.4
Closing
4
Section 1.5
Withholding
4
 
 
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES BY THE SELLER
5
 
 
 
Section 2.1
Organization and Qualification of the Seller
5
Section 2.2
Corporate Action
5
Section 2.3
Authority
5
Section 2.4
Organization and Qualification of the Company
5
Section 2.5
No Subsidiaries of the Company
6
Section 2.6
Capitalization of the Company
6
Section 2.7
Certificate of Incorporation and By-laws
6
Section 2.8
Validity
6
Section 2.9
Governmental Approvals
7
Section 2.10
Third Party Approvals
7
Section 2.11
Conflict With Laws and Other Instruments
7
Section 2.12
Financial Statements
7
Section 2.13
No Material Adverse Effect
7
Section 2.14
Taxes
8
Section 2.15
Litigation
9
Section 2.16
Employees
9
Section 2.17
Powers of Attorney and Agents
10
Section 2.18
Environmental Matters
10
Section 2.19
Assets and Property
10
Section 2.20
No Liabilities
10
Section 2.21
Special Deposits; Accounts
11
Section 2.22
Corporate Records
11
Section 2.23
Compliance
11
Section 2.24
Brokers or Finders
12
Section 2.25
Contracts
12
Section 2.26
Absence of Certain Changes or Events
13
Section 2.27
Embargoed Persons
14
 
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES BY THE PURCHASER
14
 
 
 
Section 3.1
Corporate Existence, Power and Authority
14
Section 3.2
Corporate Action
14
Section 3.3
Validity
14
Section 3.4
Conflict with Other Instruments
15
Section 3.5
Brokers or Finders
15



i

--------------------------------------------------------------------------------



Table of Contents
(continued)
 
 
Page
 
 
 
 
 
 
Section 3.6
Governmental Approvals
15
Section 3.7
Litigation
15
Section 3.8
No Securities Acts Violation
15
Section 3.9
Availability of Funds
15
 
 
 
ARTICLE IV
COVENANTS OF THE SELLER
16
 
 
 
Section 4.1
Operate in the Ordinary Course
16
Section 4.2
Access to Records
16
Section 4.3
[Intentionally omitted]
16
Section 4.4
Cooperation in Regulatory Filings
16
Section 4.5
Prohibited Conduct
16
Section 4.6
Special Deposits
17
Section 4.7
Preservation of Licenses
17
Section 4.8
No Amendments
18
Section 4.9
Agreements and Indebtedness
18
  Section 4.10
Exclusivity
18
Section 4.11
Delivery of Financial Statements and Regulatory Filings
19
Section 4.12
Termination of Signing Powers
19
Section 4.13
Dividends and Other Distributions
19
Section 4.14
Liquidation of Investment Assets
19
 
 
 
ARTICLE V
COVENANTS OF THE PURCHASER
20
 
 
 
Section 5.1
Acquisition Statement and Compliance with Insurance Laws; Other Approvals
20
Section 5.2
Post-Closing Access/Responsibilities
20
Section 5.3
Company Name
21
 
 
 
ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATION OF THE PURCHASER TO CLOSE
21
 
 
 
Section 6.1
Representations and Warranties of the Seller
21
Section 6.2
Compliance with Covenants
22
Section 6.3
No Injunctions or Orders
22
Section 6.4
Directors and Officers
22
Section 6.5
Regulatory Approvals
22
Section 6.6
Delivery of Certificates for the Shares
22
Section 6.7
Delivery of Closing Documents by the Seller
22
Section 6.8
Capital and Surplus
22
Section 6.9
Other Transaction Agreements
22
Section 6.10
Termination of Agents, Brokers, Etc
23
Section 6.11
Termination of Agreements
23
Section 6.12
No Material Adverse Effect
23
 
 
 
 
 
 
 
 
 



ii

--------------------------------------------------------------------------------



Table of Contents
(continued)
 
 
Page
 
 
 
 
 
 
ARTICLE VII
CONDITIONS PRECEDENT TO OBLIGATION OF THE SELLER TO CLOSE
23
 
 
 
Section 7.1
Representations and Warranties
23
Section 7.2
Compliance with Covenants
23
Section 7.3
No Injunctions or Orders
23
Section 7.4
Regulatory Approvals
23
Section 7.5
Payment of Purchase Price
23
Section 7.6
Delivery of Closing Documents by the Purchaser
24
 
 
 
ARTICLE VIII
INDEMNIFICATION
24
 
 
 
Section 8.1
Indemnity by the Seller
24
Section 8.2
Indemnity by the Purchaser
24
Section 8.3
Notice and Defense of Third Party Claims
24
Section 8.4
Direct Claims
26
Section 8.5
Limitations
26
Section 8.6
Tax Matters
26
Section 8.7
[Intentionally omitted]
26
Section 8.8
[Intentionally omitted]
26
Section 8.9
Waiver and Release
26
 
 
 
ARTICLE IX
TAX MATTERS
27
 
 
 
Section 9.1
Tax Indemnities
27
Section 9.2
Preparation of Tax Returns, Etc
28
Section 9.3
Tax Cooperation and Exchange of Information
29
Section 9.4
Conveyance Taxes
29
Section 9.5
Contests
29
Section 9.6
Tax Covenants
30
Section 9.7
Miscellaneous
30
Section 9.8
Certain Definitions Relating to Taxes
31
 
 
 
ARTICLE X
TERMINATION
32
 
 
 
Section 10.1
Termination
32
Section 10.2
Effect of Termination
32
 
 
 
ARTICLE XI
MISCELLANEOUS PROVISIONS
33
 
 
 
Section 11.1
Expenses
33
Section 11.2
Exhibits and Schedules: This Agreement
33
Section 11.3
Amendments and Waivers
33
Section 11.4
Other Instruments to be Executed; Further Assurances
33
Section 11.5
Public Statements; Confidentiality
33
Section 11.6
Parties Bound
34



iii

--------------------------------------------------------------------------------



Table of Contents
(continued)
 
 
Page
 
 
 
 
 
 
Section 11.7
Governing Law
34
Section 11.8
Notices
35
Section 11.9
Number and Gender of Words
36
Section 11.10
Severability
36
Section 11.11
Currency
37
Section 11.12
Entire Agreement
37
Section 11.13
Waiver
37
Section 11.14
Counterparts; Effectiveness
37
Section 11.15
Assignment
37
Section 11.16
Headings; Construction; Interpretation
37
Section 11.17
Third Party Beneficiaries
38
Section 11.18
Other Representations and Warranties; Remedies Exclusive
38



iv

--------------------------------------------------------------------------------



Table of Contents
(continued)
EXHIBITS
Exhibit A — Definitions
Exhibit B — Transfer and Assumption Agreement
Exhibit C — Guaranty
 
SCHEDULES
2.4 – Licensed States
2.5 – Securities Owned
2.9 – Governmental Approvals
2.10 – Third Party Approvals
2.11 – Conflicts with Other Instruments
2.14(e) – Tax Extensions or Waivers
2.14(l) – Tax Indemnities
2.15 – Litigation
2.17 – Powers of Attorney and Agents
2.21(a) – Special Deposits
2.21(b) – Bank Accounts and Safe Deposit Boxes
2.23(a) – Compliance Violations
2.23(b) – Governmental Proceedings/Investigations/Examinations
2.25 – Contracts
2.26 – Absence of Certain Changes
3.6 – Governmental Approvals
4.1 – Operation in the Ordinary Course
4.5 – Prohibited Contact
4.9(a) – Agreements Other Than Transfer and Assumption Agreement and Guaranty
4.9(b) – Terminated Agreements





v

--------------------------------------------------------------------------------






STOCK PURCHASE AGREEMENT
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of August 11, 2017, by
and between Partner Reinsurance Company of the U.S., a New York corporation (the
“Seller”), and Employers Group, Inc., a Nevada corporation (the “Purchaser” and,
with the Seller, collectively, the “Parties” and individually a “Party”).
Defined terms used and not defined herein have the meaning ascribed thereto in
Exhibit A.
W I T N E S S E T H:
WHEREAS, the Seller beneficially owns 300,000 shares of common stock, $20.00 par
value per share (the “Shares”), representing 100% of the issued and outstanding
capital stock, of PartnerRe Insurance Company of New York, a New York
corporation (the “Company”);


WHEREAS, the Company has been engaged in the Business, for which it has become
licensed as an admitted insurer or accredited as a reinsurer in various
jurisdictions; and


WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, all of the Shares, on the terms and conditions
hereinafter set forth.


NOW THEREFORE, in consideration of the premises set forth above, and subject to
the terms and conditions stated herein, the Parties hereto, intending to be
legally bound, agree as follows:


ARTICLE I
The Purchase and Sale Transaction


Section 1.1Purchase and Sale of the Shares. The Purchaser agrees to purchase
from the Seller, and the Seller agrees to sell, assign, transfer and deliver to
the Purchaser, on the Closing Date, the Shares for the consideration specified
in Section 1.2 on the terms and conditions provided for herein.


Section 1.2Purchase Price. (a) Subject to adjustment pursuant to Section 1.3,
the Purchaser agrees to pay to the Seller, and the Seller agrees to accept from
the Purchaser, as payment for the Shares an amount in cash (the “Purchase
Price”), equal to the sum of:


(i)The amount of statutory capital and surplus of the Company in accordance with
Statutory Accounting Principles as of the Closing as set forth in the Estimated
Closing Statement (the “Initial Statutory Capital and Surplus”); plus


(ii)Five Million Eight Hundred Thousand Dollars ($5,800,000.00).


(b)Subject to any Requirement of Law including, without limitation, any approval
of the New York Department and any limits imposed by the New York Department
restricting the amount of the dividends or other distributions which the Company
may pay to the Seller, the Seller will use its reasonable efforts to reduce the
Initial Statutory Capital and Surplus of the Company on the Closing Date to an
amount not less than the amount required by applicable Requirements of Law after
giving effect to the transactions contemplated by the Transfer and Assumption
Agreement and not substantially more than Forty Million Dollars ($40,000,000),
which


1

--------------------------------------------------------------------------------





includes Special Deposits. The Purchaser acknowledges that, on the Closing Date,
the Initial Statutory Capital and Surplus shall only include cash, cash
equivalents and United States Treasury securities.


(c)Subject to Section 1.3, the Purchase Price shall be payable by the Purchaser
at the Closing by wire transfer of immediately available funds to an account
designated in writing by the Seller at least three (3) Business Days prior to
the anticipated Closing Date.


(d)No later than two (2) Business Days prior to the anticipated Closing Date,
the Seller shall provide to the Purchaser a statement (the “Estimated Closing
Statement”) setting forth an estimated balance sheet of the Company reflecting
the Seller’s good faith estimate of the statutory financial position of the
Company as of the Closing Date, which shall be in accordance with Statutory
Accounting Principles in effect as of the date of the Estimated Closing
Statement. The Initial Statutory Capital and Surplus reflected on the Estimated
Closing Statement will be calculated as set forth in the immediately preceding
sentence (except for the Company’s investment assets, which will be valued at
fair market value as of the date of the Estimated Closing Statement) and will be
the amount of Initial Statutory Capital and Surplus to be paid by the Purchaser
as provided in Section 1.2(b) above.


Section 1.3Adjustments to Purchase Price.


The Purchase Price shall be subject to adjustment at and/or subsequent to the
Closing at the times and as provided in this Section 1.3.


(a)Seller (on or prior to the Closing Date) shall notify Purchaser in writing if
any of the Company’s licenses or accreditations to transact insurance or
reinsurance business in the jurisdictions listed on Schedule 2.4 or any of the
authorizations under each of those licenses or accreditations to write specific
lines of insurance or reinsurance business (collectively the “Licenses”, and
each such jurisdiction a “Licensed State”) have been and continue to be
rescinded, terminated, revoked, nonrenewed, suspended or are in a proceeding
with respect to any of the foregoing or are otherwise materially restricted or
impaired (a “Rescinded License”) at the time of the Closing as a result of
conduct (or a failure to act) occurring prior to the Closing Date by the Seller,
the Company or their respective Affiliates. After the Closing Date, if any of
the Licenses becomes and continues to be a Rescinded License as a result of
conduct (or a failure to act) occurring prior to the Closing Date by the Seller,
the Company or their respective Affiliates, Purchaser shall notify Seller in
writing prior to the date that is sixty (60) days following the Closing Date.


(b)Prior to and on the Closing Date, the Seller, at its own expense, will use
its reasonable efforts, with the cooperation of the Purchaser, as needed, to
eliminate, cure or resolve any restriction, impairment or proceeding resulting
in a License being a Rescinded License, so as to enable the Company to continue
writing all lines of insurance and reinsurance business in such states that the
Company was licensed or accredited to write prior to such License becoming a
Rescinded License (such elimination or cure, a “License Cure”). After the
Closing Date, the Purchaser, at Seller’s expense, will use its reasonable
efforts, with the cooperation of Seller, to obtain License Cures; provided, that
(i) the Purchaser shall, in good faith, give due consideration to any and all
recommendations of the Seller in connection with obtaining a License Cure, (ii)
the expenses


2

--------------------------------------------------------------------------------





incurred in connection with a License Cure must be reasonable for a matter of
such nature and (iii) in no event shall the Seller’s expenses exceed the amount
of the License Value for such License.


(c)If there is any Licensed State in which a Rescinded License exists on and as
of the Closing Date and, notwithstanding the exercise of Seller’s reasonable
efforts, the Seller fails to obtain a License Cure prior to the Closing Date
with respect thereto, the Purchaser shall withhold the License Value with
respect to such Licensed State from the Purchase Price otherwise payable by the
Purchaser to the Seller on the Closing Date; provided, however, that (i) if such
License Cure has been obtained prior to the date that is three (3) months after
the Closing Date, then the Purchaser shall promptly (but in any event no more
than fifteen (15) days following such License Cure) pay to the Seller the full
License Value for such Licensed State, and (ii) if such License Cure has been
obtained after the three (3) month anniversary of the Closing Date but prior to
the date that is six (6) months after the Closing Date, then the Purchaser shall
promptly (but in any event no more than fifteen (15) days following such License
Cure) pay to the Seller seventy-five percent (75%) of the License Value for such
Licensed State. For the avoidance of doubt, with respect to this Section 1.3(c),
any License Cure obtained after the six (6) month anniversary of the Closing
Date shall not entitle the Seller to payment of any part of the License Value
with respect to such Licensed State.


(d)If there is any Licensed State where a License becomes a Rescinded License
after the Closing Date and prior to the date that is sixty (60) days following
the Closing attributable to the action (or failure to act) of the Seller, the
Company or their respective Affiliates prior to the Closing Date, (i) the
Purchaser will notify the Seller of such status as a Rescinded License promptly
after the Purchaser receives written notice of such Rescinded License and
provide to Seller any information available to the Purchaser as to the reason
for such Rescinded License, and (ii) notwithstanding the exercise of Purchaser’s
reasonable efforts to obtain a License Cure, the Seller will promptly (but in
any event no more than fifteen (15) days following such deadlines below) pay to
the Purchaser with respect to such Licensed State (A) twenty-five percent (25%)
of the License Value, if such License Cure has not been obtained prior to the
date that is three (3) months after the date when the License became a Rescinded
License, and (B) the remaining seventy-five percent (75%) of the License Value
if such License Cure has not been obtained prior to the date that is six (6)
months after the date when the License became a Rescinded License. For the
avoidance of doubt, with respect to this Section 1.3(d), if the License Cure is
obtained after the six (6) month anniversary of the date when the License became
a Rescinded License, the Purchaser shall be entitled to repayment in full of the
License Value with respect to such Licensed State.


(e)(i)    No later than sixty (60) days after the Closing Date, Purchaser shall
deliver to Seller a statement (the “Final Closing Statement”) setting forth the
balance sheet of the Company as of the Closing Date, prepared in good faith from
the books and records of the Company and in accordance with Statutory Accounting
Principles in effect as of the Closing Date. Seller shall have thirty (30) days
from the date on which the Final Closing Statement is delivered to review such
statement (the “Review Period”).


(ii)    If Seller disagrees with the Final Closing Statement, Seller may, on or
prior to the last day of the Review Period, deliver a notice to Buyer setting
forth, in reasonable detail, each disputed item or amount and the basis for
Seller’s disagreement therewith (the “Dispute Notice”). The Dispute Notice shall
set forth, with respect to each disputed item, Seller’s position


3

--------------------------------------------------------------------------------





as to the correct amount or computation that should have been included in the
Final Closing Statement.


(iii)    If no Dispute Notice is received by Purchaser with respect to any item
in the Final Closing Statement on or prior to the last day of the Review Period,
the amount or computation with respect to such item as set forth in the Final
Closing Statement shall be deemed accepted by Seller, whereupon the amount or
computation of such item or items shall be final and binding on the parties.


(iv)    If a Dispute Notice is received by Purchaser, then the Parties will
endeavor in good faith to resolve by mutual agreement all matters identified in
the Dispute Notice. In the event that the Parties are unable to resolve by
mutual agreement any matter in the Dispute Notice within ten (10) Business Days,
then the Parties shall jointly engage PriceWaterhouseCoopers to make a final
determination with respect to all matters in dispute, the cost of which shall be
borne equally by the Parties. The report of the independent accounting or
actuarial firm (the “Final Report”) shall be final and binding on the Parties,
and shall be deemed a final arbitration award that is binding on the Parties,
and, absent fraud, no Party shall seek further recourse to courts, other
tribunals or otherwise, other than to enforce the Final Report.


(v)    If the statutory capital and surplus of the Company reflected in the
Final Closing Statement or, if applicable, the Final Report (the “Final
Statutory Capital and Surplus”) is more than the Initial Statutory Capital and
Surplus, then Purchaser shall remit to Seller an amount equal to the absolute
value of such difference within ten (10) Business Days of the end of the Review
Period or the date of the Final Report, as applicable. If the Final Statutory
Capital and Surplus is less than the Initial Statutory Capital and Surplus, then
Seller shall remit to Purchaser an amount equal to the absolute value of such
difference within ten (10) Business Days of the end of the Review Period or the
date of the Final Report, as applicable.


Section 1.4Closing. The Closing shall take place at the offices of Morgan, Lewis
& Bockius LLP located at One State Street, Hartford, Connecticut at 10:00 a.m.,
local time, within seven (7) Business Days following the date on which the
approval of the acquisition of the Shares by the Purchaser has been obtained
from the New York Department or such other time and date as the Parties hereto
may agree in writing, subject to satisfaction or waiver of each of the closing
conditions set forth in ARTICLES VI and VII. Notwithstanding the foregoing, if
the approval of the acquisition of the Shares by the Purchaser is obtained from
the New York Department within seven (7) Business Days prior to the end of any
calendar quarter and all other conditions to closing have been satisfied or
waived, each of the Seller and the Purchaser shall use reasonable efforts to
consummate the Closing prior to the end of such calendar quarter.


Section 1.5Withholding. Notwithstanding anything in this Agreement to the
contrary, the Purchaser shall be entitled to deduct and withhold from the
consideration otherwise payable to any Person pursuant to this Agreement any
amount as may be required to be deducted and withheld with respect to the making
of such payment under the Code, or any other provision of Tax law; provided,
that Purchaser shall take reasonable efforts to provide sufficient time and
opportunity for the Seller to review Purchaser’s decision to withhold on any
payments made pursuant to this Agreement, and that all Parties shall, to the
extent reasonably practicable and as permitted by law, work together to avoid or
reduce any such withholding obligation. To the extent that amounts are


4

--------------------------------------------------------------------------------





so withheld or deducted by the Purchaser such withheld amounts shall be treated
for all purposes of this Agreement as having been paid to such Person in respect
of which such deduction and withholding was made by the Purchaser.


ARTICLE II
Representations and Warranties by the Seller


The Seller hereby represents and warrants to the Purchaser as of the date hereof
and as of the Closing Date, in each case as set forth in this ARTICLE II. All
disclosures to be made by the Seller in connection with, or exceptions to, these
representations and warranties are made by the Seller solely in the Schedules
attached to this Agreement.


Section 2.1Organization and Qualification of the Seller. The Seller is a
corporation, duly organized, validly existing and in good standing under the
laws of the State of New York. The Seller has all requisite corporate authority
to carry on its business as the same is being conducted on the date hereof, to
own or otherwise possess all of the assets and properties it owns or otherwise
possesses on the date hereof, to execute and deliver this Agreement and to
perform its obligations hereunder.


Section 2.2Corporate Action. The authorization, execution and delivery of this
Agreement and the Transfer and Assumption Agreement by the Seller, and the
consummation by the Seller of the transactions contemplated herein and therein,
have been authorized by all requisite corporate action, if any, on the part of
the Seller, including the approval, if any, by the Board of Directors of the
Seller.


Section 2.3Authority. The Seller has full corporate power and authority to
execute and deliver the Transaction Agreements to which it is a party and to
take the actions and carry out the transactions contemplated by the Transaction
Agreements. The execution, delivery and performance by the Seller of the
Transaction Agreements to which it is a party, and the consummation of the
transactions contemplated thereby, have been duly authorized and approved by all
required corporate action on the part of the Seller.


Section 2.4Organization and Qualification of the Company. The Company is a
corporation, duly organized, validly existing and in good standing under the
laws of the State of New York. Except as set forth in Schedule 2.4 hereto, the
Company (i) is duly licensed as a domestic insurance company in the State of New
York, (ii) is duly licensed or accredited as a foreign insurance or reinsurance
company in each other jurisdiction listed on Schedule 2.4, which are the only
jurisdictions other than the State of New York in which the Company is licensed
or accredited, and (iii) has the required minimum Statutory Capital and Surplus
required in each such jurisdiction. The Seller has made available to the
Purchaser true and complete copies of each of the Company’s Licenses, reflecting
all amendments thereto, for New York and each of the jurisdictions listed in
Schedule 2.4 where the Company is licensed or accredited to conduct the
Business. Except as set forth in Schedule 2.4, (a) the Company is in good
standing in each such jurisdiction, and each License is in full force and effect
in all respects, and (b) there are no investigations, proceedings, actions or
claims pending, threatened in writing or, to the Seller’s Knowledge, threatened
orally, in any jurisdiction to suspend, restrict and/or revoke any License of
the Company or any of its lines of authority in each state in which it has a
License or, to the Knowledge of the Seller, any basis for


5

--------------------------------------------------------------------------------





any such suspension, restriction or revocation. Except as may be required by an
applicable governmental or regulatory authority as a condition to writing new
business, the Company is not subject to any Requirement of Law limiting or
restricting its ability in any respect to make full use of its Licenses in
accordance with the terms thereof. Subject to the receipt of all Required
Approvals, none of the Licenses will be terminated or impaired or become
terminable, in whole or in part, as a result of the transactions contemplated
herein.


Section 2.5No Subsidiaries of the Company. The Company does not own, either
directly or indirectly, any voting securities or other equity of any
corporation, partnership or other business entity, other than marketable
securities and other investments set forth on Schedule 2.5, and is not a
participant in any joint venture with any other person, including special
purpose vehicles, or other off balance sheet arrangements.


Section 2.6Capitalization of the Company. The entire authorized capital stock of
the Company consists of 300,000 shares of common stock with a par value of
$20.00 per share. The Shares have been validly issued and are fully paid and
nonassessable and they constitute all of the issued and outstanding capital
stock of the Company. The Seller is the sole holder of lawful record and
beneficial owner of the Shares free and clear of all Liens. Except for the
Shares, there are no outstanding voting securities, equity interests, options or
warrants, or other agreements or rights to purchase or otherwise acquire
securities convertible into any of the Shares or any other shares of common
stock or preferred stock of the Company. Except for this Agreement, neither the
Seller nor the Company has made any commitment to issue or to sell any of the
Shares or any other shares of common stock or preferred stock of the Company or
any options, warrants, rights or convertible securities or evidences of
indebtedness of the Company. There are no shareholder agreements, voting trust,
proxy or other agreement or understanding with respect to the voting of the
Shares. The transfer of the Shares to the Purchaser in accordance with this
Agreement will deliver good and marketable title in and to the Shares to the
Purchaser, free and clear of all Liens (other than Liens, if any, created by the
Purchaser).


Section 2.7Certificate of Incorporation and By-laws. The Seller has delivered to
the Purchaser a true, correct and complete copy of the Certificate of
Incorporation and the By-Laws of the Company in effect on the date of this
Agreement reflecting all amendments thereto.


Section 2.8Validity. Each of this Agreement and the Transfer and Assumption
Agreement constitutes the legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium and other similar laws presently or hereafter in force
affecting the enforcement of creditors’ rights generally and subject to general
equitable principles limiting the right to obtain specific performance or other
equitable relief.
















6

--------------------------------------------------------------------------------





Section 2.9Governmental Approvals. Except for the approval of the New York
Department, as described in Section 5.1, and any necessary consents,
authorizations and regulatory approvals set forth on Schedule 2.9 hereto, no
authorization, consent or approval or other order or action of a governmental or
regulatory body or authority is required for (i) the execution and delivery of
any Transaction Agreement by the Seller to which it is a party, (ii) the
consummation by the Seller of the transactions provided for therein, or (iii)
the transfer of the Shares to the Purchaser on the Closing Date.


Section 2.10Third Party Approvals. Except for the Required Approvals and as set
forth on Schedule 2.10, no authorization, consent or approval from any third
party is required for (i) the execution and delivery of any Transaction
Agreement by the Seller to which it is a party, (ii) the consummation by the
Seller of the transactions provided for herein, or (iii) the transfer on the
records of the Company of the Shares to the Purchaser on the Closing Date.


Section 2.11Conflict With Laws and Other Instruments. Assuming the receipt of
all Required Approvals, except as disclosed on Schedule 2.11 the execution,
delivery and performance of any Transaction Agreement by the Seller and the
consummation of the transactions contemplated thereby do not and will not (i)
materially conflict with or result in the material breach of any of the terms,
conditions or provisions of, or constitute a material default (or an event which
with the passage of time or notice or both would become a material default)
under (A) the Certificate of Incorporation or By-Laws or other organizational
documents, as the case may be, of the Seller or the Company or (B) any material
mortgage, note, bond, indenture, agreement, contract, license or other
instrument or obligation to which either the Seller or the Company is a party or
by which either of them or any of their respective properties may be bound or
affected or (ii) violate any law or regulation, or order, writ, judgment,
injunction or decree of any court, administrative agency or governmental body
applicable to the Seller or the Company in effect on the date hereof or on the
Closing Date.


Section 2.12Financial Statements.


(a)The statutory financial statements of the Company, filed with the New York
Department (the “Statutory Financial Statements”) and delivered to the Purchaser
prior to the execution and delivery of this Agreement, for the fiscal years
ended December 31, 2015 and 2016 and for the fiscal quarter ended on March 31,
2017, have been prepared in accordance with the Statutory Accounting Principles
which, except as noted in the Statutory Financial Statements, have been applied
on a consistent basis.


(b)The Statutory Financial Statements fairly present in all material respects
the financial condition, the results of operations, surplus as regards
policyholders and changes in financial position of the Company as of and for the
respective dates and periods indicated therein, in accordance with Statutory
Accounting Principles applied thereto on a consistent basis.


Section 2.13No Material Adverse Effect. Except for the transactions contemplated
by this Agreement, there has been no event, circumstance or condition occurring
or in effect since January 1, 2017, which, individually or in the aggregate, is
or would reasonably be expected to result in a Material Adverse Effect.






7

--------------------------------------------------------------------------------





Section 2.14Taxes.


(a)All Tax Returns required to have been filed by or with respect to the Company
have been timely filed (taking into account any extension of time to file
granted or obtained), all such Tax Returns were true, correct and complete in
all material respects at the time of filing and all Taxes required to have been
paid by or with respect to the Company have been timely paid. The Company has
made available to Purchaser all material Tax Returns filed by or with respect to
the Company in the past five years (other than the consolidated income Tax
Returns for the group of which PartnerRe U.S. Corporation is the parent).


(b)All Taxes required to have been withheld, collected or remitted by the
Company have been withheld, collected or remitted, as the case may be.


(c)No deficiency for any material amount of Tax has been proposed, asserted or
assessed by any governmental authority in writing against the Company that has
not been satisfied by payment, settled or withdrawn.


(d)There is no tax audit, examination, suit or other tax proceeding now in
progress, pending, threatened in writing or, to the Knowledge of the Seller,
threatened orally against the Company.


(e)There are no outstanding waivers extending the statutory period of
limitations on assessment or payment of Taxes due from the Company except as
disclosed in Schedule 2.14(e).


(f)There are no Tax Liens (other than Liens for Taxes which are not yet due and
payable) on any assets of the Company.


(g)None of the assets of the Company directly or indirectly secures any debt the
interest on which is tax exempt under Section 103(a) of the Code.


(h)The Company is a U.S. domestic corporation, and the Company has not been a
United States real property holding corporation within the meaning of Section
897(c)(2) of the Code during the applicable period specified in Section
897(c)(1)(A)(ii) of the Code.


(i)The Company has not constituted either a “distributing corporation” or a
“controlled corporation” in a distribution of stock qualifying, or intended to
qualify, for tax-free treatment under Section 355 of the Code during the two (2)
-year period ending on the date of this Agreement.


(j)The Company has not (A) entered into a closing agreement pursuant to Section
7121 of the Code (or any similar provision of state, local or foreign law) with
any governmental authority or (B) received or sought, or participated in a
request for, a ruling (or other determination or form of advice) from any
governmental authority pertaining to the treatment of any item for Tax purposes.




8

--------------------------------------------------------------------------------





(k)Within the past five (5) years, the Company has not received a written claim
from any governmental authority in a jurisdiction where the Company does not
file Tax Returns to the effect that, or inquiring as to whether, the Company is
or may be subject to taxation by that jurisdiction.


(l)Except as set forth on Schedule 2.14(l), the Company is not a party to any
Tax indemnity, Tax sharing or Tax allocation agreement.


(m)The Company has not executed or filed with any Taxing Authority any power of
attorney relating to Taxes, which power of attorney remains outstanding.


(n)The Company has not engaged in any “listed transaction” as defined in Section
1.6011-4 of the Treasury Regulations.


(o)The Seller and the Company are members of an “affiliated group” within the
meaning of Section 1504 of the Code, and PartnerRe U.S. Corporation is the
“common parent” of such affiliated group.


(p)There are no adjustments under Section 481 of the Code (or any similar
adjustments under any provision of the Code or the corresponding foreign, state
or local Tax laws) that are required to be taken into account by the Company in
any period ending after the Closing Date by reason of a change in method of
accounting in any taxable period ending on or before the Closing Date.


(q)The Company is not a party to any joint venture, partnership, or other
arrangement or contract that could be treated as a partnership for federal
income tax purposes.


Section 2.15Litigation. (a) Except as disclosed on Schedule 2.15 and except for
claims for payments of amounts due under insurance or reinsurance policies or
contracts in the ordinary course of business, for the past two (2) years there
have not been, and currently there are no, actions, suits, investigations or
claims (including legal, administrative or arbitration proceedings) pending,
threatened in writing or, to the Knowledge of the Seller, threatened orally
before or by any governmental authority, nor is there any outstanding order,
judgment, writ, injunction or decree of any court, governmental authority or
arbitration tribunal, in each case by, against or affecting the Company, its
Business or any of its assets (including, without limitation, the Licenses).\


(b)There is no action, suit, proceeding or investigation of the Seller which is
pending, threatened in writing or, to the Knowledge of the Seller, threatened
orally, which questions the validity or propriety of any Transaction Agreement
or any action taken by the Seller in connection therewith.


Section 2.16Employees. (a) The Company does not have and for the past two (2)
years has not had any employees.


(b)There are no written or oral employment or consulting agreements, severance
pay plans, pension, retirement, profit sharing, employee relations policies,
practices and arrangements, agreements with respect to leased or temporary
employees, executive compensation


9

--------------------------------------------------------------------------------





plans, incentive compensation plans or arrangements, vacation pay plans or
arrangements, sick pay plans, deferred compensation and bonus plans, incentive
stock option, stock ownership and stock purchase plans, or any other employee
benefit programs, arrangements, agreements or understandings, including medical,
vision, dental or other health plans, insurance and disability plans, including,
without limitation, “any employee benefit plan” as defined in Section 3(3) of
ERISA, in effect to which the Company contributes or is a party, or under which
the Company may have liability.


Section 2.17Powers of Attorney and Agents. Except as set forth in Schedule 2.17,
no person holds a power of attorney granted by the Company except statutory
agents for service of process.


Section 2.18Environmental Matters. (a) Except for claims for payments of amounts
due under insurance or reinsurance policies or contracts in the ordinary course
of business, there are no litigation, suits, claims, proceedings or
investigations or private or governmental enforcement actions or orders pending,
threatened in writing or, to the Knowledge of the Seller, threatened orally
against the Company with respect to any Hazardous Material or Environmental Law
applicable to the Company.


(b)Neither the Seller nor its Affiliates nor the Company has received any
written notice in the past two (2) years from any governmental authority or
other person of any claims or potential violations by the Company of, or
liability under, any Environmental Law.


(c)For purposes of this Section 2.18, “Environmental Law” means any Requirement
of Law relating to pollution or protection of the environment, health, safety,
or natural resources or to the use, handling, transportation, treatment,
storage, disposal, release or discharge of Hazardous Materials; and “Hazardous
Material” means any material, substance, waste, pollutant, contaminant, chemical
or other matter that is defined as a hazardous material, hazardous substance,
hazardous waste, toxic material, toxic substance or other term having a similar
meaning under any Requirement of Law or is otherwise subject to elimination,
abatement, removal, remediation or cleanup under any Requirement of Law.


Section 2.19Assets and Property. The Company owns and has good and marketable
title to all of its assets and properties, free and clear of any Liens (other
than Liens for Taxes which are due and not yet payable and Liens, if any,
created by the Purchaser), except for Special Deposits. On the Closing Date, the
Company’s assets will be (i) those assets reflected on its Estimated Closing
Statement and (ii) all other assets retained by the Company pursuant to the
Transfer and Assumption Agreement, including, without limitation, its minute
books and other corporate records, operational books and records, Licenses
referred to in Schedule 2.4, and the Statutory Capital and Surplus (as provided
in Section 1.2 of this Agreement).


Section 2.20No Liabilities. All liabilities of the Company that have arisen or
could arise under any insurance contract or any reinsurance contract to which
the Company is a party have been and will be assumed pursuant to the Transfer
and Assumption Agreement. As of the date of this Agreement, the Company has no
liabilities (and there is no existing condition, situation or set of
circumstances which will or would reasonably be expected to result in any
liability) of any nature, whether absolute, accrued, contingent or otherwise or
whether due or to become due, except for (a)


10

--------------------------------------------------------------------------------





liabilities disclosed on the Reference Balance Sheet, (b) liabilities incurred
in the ordinary course of business since the date of the Reference Balance
Sheet, which liabilities (i) are not prohibited or limited by this Agreement or
any other Transaction Agreement and (ii) would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect and (c)
liabilities to be assumed pursuant to the Transfer and Assumption Agreement. As
of the Closing Date, the Company has no liabilities (and there is no existing
condition, situation or set of circumstances which will or would reasonably be
expected to result in any liability) of any nature, whether absolute, accrued,
contingent or otherwise or whether due or to become due, except for (a)
liabilities disclosed on the Reference Balance Sheet and (b) liabilities
incurred in the ordinary course of business since the date of the Reference
Balance Sheet, which liabilities (i) are not prohibited or limited by this
Agreement or any other Transaction Agreement, and (ii) would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, in the case of each of clause (a), (b)(i) and (b)(ii), other than those
assumed pursuant to the Transfer and Assumption Agreement.


Section 2.21Special Deposits; Accounts. (a) Schedule 2.21(a) contains a list of
all Special Deposits and the location of such Special Deposits. No other Special
Deposits are required by any Requirement of Law in order to maintain any of the
Licenses or to conduct the Business.


(b)Schedule 2.21(b) contains a complete and correct listing of each bank account
and other financial institution account and safe deposit box maintained by the
Company, and the names of persons authorized to access such accounts or boxes.


Section 2.22Corporate Records. Each of the corporate minute books and stock
record books of the Company contains, respectively, a true and correct record of
all of the material corporate actions and stock records of the Company since
March 1, 1999.


Section 2.23Compliance. (a) Except as set forth on Schedule 2.23(a), the Company
is not, and at all times during the two (2) year period preceding the date
hereof has not been, in violation of any Requirement of Law (i) with respect to
the Licenses (including the related lines of authority) that is material or (ii)
that, to the Seller’s Knowledge, is or would reasonably be expected to result in
a Material Adverse Effect. Schedule 2.23(a) sets forth a list of all such
violations (including any penalties incurred with respect thereto), and the
Seller or the Company, as applicable, has resolved or cured any such violation
in the manner set forth on Schedule 2.23(a) such that the violation will not
materially impair the Company’s Licenses or the ability to do Business. No event
has occurred or circumstance exists that, with notice or the passage of time or
both, would reasonably be expected to constitute or result in a violation in any
material respect of, or failure to comply in all material respects with, any
Requirement of Law to which the Company, or to which any of its assets
(including the Licenses), owned or used by it, is or has been subject during the
two (2) year period preceding the date hereof. Except as set forth on Schedule
2.23(a), neither the Company nor the Seller within the two (2) year period
preceding the date hereof has received written notice from any governmental
authority regarding any actual, alleged, possible, or potential violation of, or
failure to comply with, any Requirement of Law to which the Company, or to which
any of its assets (including the Licenses), owned or used by it, is or has been
subject.


(b)Schedule 2.23(b) lists all material governmental proceedings, examinations or
investigations conducted within the two (2) year period preceding the date
hereof with respect to the Company’s Business or Licenses and, except as set
forth on Schedule 2.23(b), none of which


11

--------------------------------------------------------------------------------





were determined adversely to the Company. Except as set forth on Schedule
2.23(b), the Company is currently not the subject of, threatened in writing
with, or, to the Seller’s Knowledge, threatened orally with any governmental
proceedings, examinations or investigations, including without limitation any
state insurance department proceedings or investigations. The Company has filed
all material reports, data, registrations, filings, other information and
applications required during the past two (2) years to be filed with or
otherwise to be provided to any governmental authority with jurisdiction over
the Company or its Business, properties or assets (including the Licenses), and
all required regulatory approvals in respect thereof are in full force and
effect. Except as set forth in Schedule 2.23(b), all such regulatory filings
were complete and correct when filed and remain in compliance with applicable
Requirements of Law, and no deficiencies have been asserted by any governmental
authority with respect to such regulatory filings which have not been fully
cured or otherwise resolved.


Section 2.24Brokers or Finders. (i) No broker, advisor or finder has acted
directly or indirectly for the Seller or any of its Affiliates in connection
with this Agreement or the transactions contemplated hereby other than Merger &
Acquisition Services, Inc., the fees and expenses of which will be paid by the
Seller, (ii) no Person is entitled to any brokerage, advisory or finder’s fee or
other commission based in any way on agreements, arrangements or understandings
with the Seller or any of its Affiliates relating to the sale of the Company to
the Purchaser (“Seller Fees”) other than Merger & Acquisition Services, Inc. and
(iii) if any Seller Fees are due, they will be the sole obligations of the
Seller and neither the Company nor the Purchaser shall have any liability
therefor.


Section 2.25Contracts. Except as set forth in Schedule 2.25 hereto, and except
for any contracts to be transferred and assumed pursuant to the Transfer and
Assumption Agreement, the Company is not:


(a)a party to, nor is it bound by, nor are its assets subject to, any Lien,
contract, mortgage, indenture, note guaranty, lease, commitment or agreement of
any kind;


(b)a party to any agreement, commitment or instrument evidencing indebtedness of
the Company whether directly or indirectly by way of purchase money obligations,
conditional sale, lease purchase, guaranty or otherwise;


(c)a party to or obligated under any agreement, contract or other instrument to
pay any fees, bonus or other amount upon or following any threatened or actual
change in control, or change in the nature of the Company’s Business or any
other aspect of its operations;


(d)a party to any contract or agreement not of the type covered by any other
subsections of this Section 2.25 which by its terms does not terminate or is not
terminable by and without penalty or cost to the Company within thirty (30)
Business Days and which is not indemnifiable pursuant to this Agreement or
assumed under the Existing Reinsurance Contracts;


(e)a party to any contract with any governmental entity or third party
containing any provision or covenant (i) restricting, restraining or impairing
the ability of the Company to engage in any line of the insurance or reinsurance
business, to compete with any Person, to do business with any Person or in any
location or to employ any Person, or (ii) restricting, restraining or impairing
the ability of any Person to obtain products or services from the Company;


12

--------------------------------------------------------------------------------





(f)a party to any agreement with any agent, broker, producer or other
intermediary that is or was a distributor of products of the Company pursuant to
which any such agent, broker, producer or other intermediary currently has
authority to bind the Company to insurance policies or other obligations;


(g)a party to any forward foreign exchange contract or substantially identical
instrument; or


(h)in default under any agreement, lease, license, accreditation or other
arrangement otherwise material to its ability to operate an insurance or
reinsurance business.


Section 2.26Absence of Certain Changes or Events. Except as set forth on
Schedule 2.26, since January 1, 2017, there has not been:


(a)any change in the assets, liabilities, operating results or condition
(financial or otherwise) of the Company that would reasonably be expected to
result in a Material Adverse Effect;
(b)any redemption, purchase or other acquisition of any of the Company’s capital
stock or other securities of the Company except as may occur after the date
hereof solely pursuant to the terms of this Agreement;


(c)any grant of any option to purchase or other right to acquire any of the
Shares or any capital stock of the Company, any grant of any stock appreciation
rights, or any issuance of shares of capital stock (whether treasury shares or
otherwise) by the Company;


(d)any indebtedness incurred for borrowed money or commitment to borrow money by
the Company;


(e)any sale, assignment or transfer of any Licenses;


(f)any mortgage, pledge, transfer of a security interest in, or Lien, created by
the Seller or the Company, with respect to any of the Company’s material
properties or assets, including but not limited to its Licenses, excluding Liens
for taxes not yet due or payable;


(g)any dividend, distribution or payment on shares of capital stock of the
Company declared, made, set aside or paid, except as contemplated pursuant to
and consistent with the terms of this Agreement;  


(h)with respect to the Company, any making, revocation of or change in any
election in respect of Taxes, filing of any amended Tax Return, entering into
any closing agreement, settling any claim or assessment in respect of Taxes,
surrendering by any affirmative action any right to claim a refund of Taxes, or
consenting to any extension or waiver of any statute of limitation applicable to
any claim or assessment in respect of Taxes; or


(i)any amount which is presently due and payable from the Company in respect of
any guaranties or similar instruments, issued by the Company guaranteeing loans
advanced to its agents by any financial institution under any agent loan program
or similar type program.


13

--------------------------------------------------------------------------------







The Company has not entered into any oral or written agreement as to any of the
acts or things described in this Section 2.26.


Section 2.27Embargoed Persons. The Company is not, and is not acting, directly
or indirectly for or on behalf of, any Person, who is (i) identified on the
Specially Designated Nationals and Blocked Persons List maintained by the United
States Treasury Department Office of Foreign Assets Control or any similar list
maintained pursuant to any Requirement of Law, (ii) subject to trade
restrictions under United States Requirement of Law, including, without
limitation, the International Emergency Economic Powers Act, 50 U.S.C. § 1701 et
seq., the Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated under any such laws, (iii) subject
to blocking, sanction or reporting under the USA Patriot Act, as amended;
Executive Order 13224, as amended; Title 31, Parts 595, 596 and 597 of the U.S.
Code of Federal Regulations, as they exist from time to time; and any other
Requirement of Law or Executive Order or regulation through which the U.S.
Department of the Treasury has or may come to have sanction authority, or (iv)
subject to or covered by any other sanction laws of the United States (the
Persons referred to in clauses (i) through (iv), each an “Embargoed Person”).
The Company is not engaged in, facilitating or taking part in, and to the
Knowledge of the Seller has not engaged in, facilitated or taken part in, any
transaction or business, directly or indirectly, with, on behalf of or in
connection with, any Embargoed Person.


ARTICLE III
Representations and Warranties by the Purchaser


The Purchaser represents and warrants to the Seller as of the date hereof and as
of the Closing Date, in each case as set forth in this ARTICLE III. All
disclosures to be made by Purchaser in connection with, or exceptions to, these
representations and warranties are made by Purchaser solely in the Schedules
attached to this Agreement.


Section 3.1Corporate Existence, Power and Authority. The Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has all requisite corporate power and authority to
enter into this Agreement and to consummate the transactions contemplated
herein.


Section 3.2Corporate Action. The execution and delivery of this Agreement by the
Purchaser, and the consummation by the Purchaser of the transactions
contemplated herein, have been authorized by all requisite corporate action on
the part of the Purchaser.


Section 3.3Validity. This Agreement constitutes the legal, valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, reorganization, insolvency, moratorium and other similar laws
presently or hereafter in force affecting the enforcement of creditors’ rights
generally and subject to general equitable principles limiting the right to
obtain specific performance or other equitable relief.






14

--------------------------------------------------------------------------------





Section 3.4Conflict with Other Instruments. Neither the execution and delivery
of this Agreement by the Purchaser nor the consummation of the transactions
contemplated hereby (i) conflict with, result in a breach of the terms,
conditions or provisions of, or constitute a default (or an event which with
notice or passage of time or both would become a default) under, the Articles of
Incorporation or By-Laws of the Purchaser or any material indenture, mortgage,
lease, agreement, contract, note or other instrument or obligation to which the
Purchaser is a party or by which it or its properties may be bound or affected;
or (ii) violate any law or regulation to which the Purchaser is subject or by
which it or its properties are bound in effect on the date hereof or the Closing
Date.


Section 3.5Brokers or Finders. (i) No broker, advisor or finder has acted,
directly or indirectly, for the Purchaser in connection with this Agreement, or
the transactions contemplated hereby, (ii) no Person is entitled to any
brokerage, advisory or finder’s fee or other commission based in any way on
agreements, arrangements or understandings with the Purchaser relating to the
sale of the Company to the Purchaser (“Purchaser Fees”), and (iii) if any
Purchaser Fees are due, they will be the sole obligations of the Purchaser and
neither the Company nor the Seller shall have any liability therefor.


Section 3.6Governmental Approvals. (a) Except for the approval of the New York
Department, as described in Section 5.1, and as otherwise set forth on Schedule
3.6, no authorization, consent or approval or other order or action of or filing
with any court, administrative agency or other governmental or regulatory body
or authority is required for the execution and delivery by the Purchaser of this
Agreement or the Purchaser’s consummation of the transactions contemplated
hereby.


(b)There are no facts or circumstances relating to the Purchaser or any
Affiliate thereof (including the operations, management, business or regulatory
matters thereof) which, to the Knowledge of the Purchaser, would cause any
rejection, limitation or restriction or a delay in connection with the approval
of the Acquisition Statement as contemplated by Section 5.1 or any License of
the Company as a result of the transactions contemplated hereby.


Section 3.7Litigation. There is no action, suit, proceeding or investigation of
the Purchaser which is pending, threatened in writing or, to the Knowledge of
the Purchaser, threatened orally against the Purchaser which questions the
validity or propriety of any Transaction Agreement or any action taken by the
Purchaser in connection therewith.


Section 3.8No Securities Acts Violation. The Purchaser acknowledges that the
Shares to be delivered to the Purchaser have not been registered under the Acts.
On the Closing Date, the Purchaser will acquire the Shares for its own account
for investment, with no intention of reselling or otherwise disposing of all or
any portion of the Shares in a manner which would constitute a violation of the
Acts.


Section 3.9Availability of Funds. The Purchaser has cash or other assets
available or has access to cash or other assets sufficient to enable it to pay
the Purchase Price and otherwise consummate the transactions contemplated by
this Agreement and the other Transaction Agreements at the Closing.


15

--------------------------------------------------------------------------------





ARTICLE IV
Covenants of the Seller


Section 4.1.Operate in the Ordinary Course. The Seller covenants and agrees that
between the date of this Agreement and the Closing Date, the Company will
operate its business only in the ordinary course of business consistent with
past practice since January 1, 2017, except as otherwise agreed herein.


Section 4.2.Access to Records. The Seller agrees that (i) between the date of
this Agreement and the Closing Date, the Seller will cause the Company to make
available to the Purchaser and its authorized representatives at reasonable
times, upon reasonable notice and under reasonable circumstances all the Company
records, minute books, stock books, seals, examination reports, annual
statements, financial statements, contracts and any other documents of the
Company reasonably requested by the Purchaser, and (ii) after the Closing Date,
the Seller will provide the Purchaser with any information which the Purchaser
reasonably may request in order to respond to litigation and to comply with
regulatory requirements and requests, subject to the Seller’s rights to withhold
such information in order to protect its attorney-client privileged
communications or to comply with confidentiality obligations. The Purchaser
recognizes the proprietary nature of all of the information as it pertains to
the Seller and its Affiliates (other than the Company from and after the
Closing) provided pursuant to this Section 4.2, whether in oral or written form,
and agrees not to reveal or disclose such information to any third party except
as required by law or governmental authority; provided, however, that such
confidentiality obligations will not apply to any information that becomes
generally available to the public other than as a result of the breach of this
Section 4.2 or information not otherwise known by the Purchaser that becomes
available to the Purchaser from a Person other than the Seller and which Person
is or was not, to the knowledge of the Purchaser, otherwise in violation of a
confidentiality agreement with the Seller with respect to the disclosure of such
information.


Section 4.3.[Intentionally omitted].


Section 4.4.Cooperation in Regulatory Filings. The Seller shall reasonably
cooperate with the Purchaser in connection with the Purchaser’s preparation and
filing of the Acquisition Statement and any other filing to be made by the
Purchaser in respect of any Required Approval. Upon the request of the
Purchaser, the Seller shall use its reasonable efforts to facilitate approval
of, and to do or cause to be done all things necessary, proper or advisable by
the Seller to consummate and make effective, the transactions contemplated by
this Agreement; provided however, that the Seller shall not be required to take
any action or agree to any condition or restriction not customarily required for
the type of acquisition as set forth in this Agreement.


Section 4.5.Prohibited Conduct. Except as set forth on Schedule 4.5 or as
otherwise permitted or required by this Agreement, between the date of execution
hereof and the Closing Date, unless the Purchaser has given its prior written
consent, or such action is required or contemplated by this Agreement or any
Requirement of Law, the Seller shall not cause or permit the Company to do any
of the following:




16

--------------------------------------------------------------------------------





(a)issue, sell, pledge, dispose of or encumber any stock or security of the
Company of whatsoever kind, or grant any option to purchase, or other right to
acquire, any stock or security of the Company;


(b)introduce any new method of accounting for financial reporting or Tax
purposes in connection with the Company unless as the result of a Requirement of
Law or recommendation by the Seller’s auditors;


(c)change the Company’s auditors or actuaries without the prior written consent
of the Purchaser, which shall not be unreasonably withheld or delayed;


(d)make, revoke or change any election in respect of Taxes, file any amended Tax
Return, enter into any closing agreement, settle any claim or assessment in
respect of Taxes, surrender any right to claim a refund of Taxes, or consent to
any extension or waiver of any statute of limitation applicable to any claim or
assessment in respect of Taxes;


(e)mortgage, pledge or grant a Lien on any of the Company’s properties or
assets;


(f)incur any liabilities (including, without limitation, making any loan
commitment by the Company) other than those to be discharged by the Seller at or
prior to the Closing;


(g)take any action (or omit to take any action) that would constitute a Material
Adverse Effect;


(h)transact any insurance or reinsurance business or any other aspect of its
operations except in the ordinary course of business consistent with past
practices since January 1, 2017;


(i)make any new or additional investments of the assets of the Company other
than in cash, cash equivalents, United States Treasury securities or investment
grade corporate bonds, unless required by a Requirement of Law in connection
with a Special Deposit; or


(j)make any offer or commitment or incur any obligation to enter into any
contract, arrangement or transaction of a type described in this Section 4.5.


Section 4.6.Special Deposits. The Special Deposits listed on Schedule 2.21(a)
shall be maintained through the Closing Date and will constitute assets to be
included in the Company’s Statutory Capital and Surplus.


Section 4.7.Preservation of Licenses. The Seller covenants and agrees that from
and after the date of the execution of this Agreement through and including the
Closing Date, the Seller will cause the Company to use its reasonable efforts to
preserve and keep in full force and effect the Licenses. In addition, subject to
applicable Requirements of Law, the Seller shall, and shall cause the Company
to, deliver to the Purchaser promptly upon receipt copies of all communications
with state regulatory authorities that involves or could reasonably be expected
to result in any


17

--------------------------------------------------------------------------------





rescission, termination, revocation, nonrenewal, suspension, or material
restriction or impairment of any of the Licenses, or any notice of any
proceeding or anticipated proceeding with respect to any of the foregoing.


Section 4.8.No Amendments. Except as contemplated by this Agreement, the Seller
shall take no action to cause or allow the Company’s Certificate of
Incorporation or By-Laws to be amended prior to the Closing other than as may be
necessary, in the reasonable opinion of the Seller and with the prior written
consent of the Purchaser (such consent not to be unreasonably withheld), to
preserve one or more of the Licenses of the Company or to otherwise comply with
any Requirement of Law.


Section 4.9.Agreements and Indebtedness. On the Closing Date, the Transfer and
Assumption Agreement and the Guaranty shall be in effect, and, other than the
Transfer and Assumption Agreement and the Guaranty, there shall be no (i)
outstanding indebtedness or other liability of the Seller or any of its
Affiliates to the Company, or of the Company to any of its Affiliates, and (ii)
agreements in effect between the Company and any other Persons other than such
agreements as set forth on Schedule 4.9(a). On or prior to the Closing Date, the
Seller shall cause the Company to terminate, or, subject to the approval or
non-disapproval of any applicable regulatory authority, terminate the
participation of the Company as a party to, each of the contracts set forth on
Schedule 4.9(b) (the “Terminated Agreements”), which shall include, without
limitation, intercompany agreements and agreements pertaining to the Prior
Insurance Business (other than the Transfer and Assumption Agreement and the
Guaranty).


Section 4.10.Exclusivity. Between the date hereof and the Closing Date or the
earlier termination of this Agreement, the Seller shall, and shall cause the
Company and its and their respective affiliates, officers, directors, employees
and representatives, not to directly or indirectly (i) initiate, solicit,
encourage or knowingly facilitate the submission of any inquiries, proposals or
offers that constitute, or may reasonably be expected to lead to, any
Alternative Transaction Proposal, (ii) engage or participate in any discussions
or negotiations regarding, or provide or cause to be provided any information or
data relating to the Seller or the Company in furtherance of, or have any
discussions with any Person relating to, an actual or proposed Alternative
Transaction Proposal or (iii) enter into any letter of intent, agreement in
principle, merger agreement, acquisition agreement, option agreement or other
similar statement of intention or agreement relating to any Alternative
Transaction Proposal. The Seller will immediately cease and cause to be
terminated any activities, discussions or negotiations conducted prior to the
date hereof with any parties other than the Purchaser or its Affiliates with
respect to any Alternative Transaction Proposal. The Seller will also promptly
notify the Purchaser of any inquiry or proposal received by the Seller, the
Company or their respective Affiliates, officers, directors, employees and
representatives with respect to an Alternative Transaction Proposal received on
or subsequent to the date hereof that relates to an Alternative Transaction
Proposal first made prior to the date hereof (including, for the avoidance of
doubt, any proposal on or subsequent to the date hereof that relates to an
Alternative Transaction Proposal first made prior to the date hereof).












18

--------------------------------------------------------------------------------





Section 4.11.Delivery of Financial Statements and Regulatory Filings.


(a)No later than ten (10) days prior to filing with the applicable regulatory
authorities, the Seller shall cause the Company to deliver to the Purchaser
true, correct and complete copies for its information only of any financial
statements and other material filings to be made by the Company with any such
regulatory authority on or prior to the Closing Date. If the Purchaser
communicates any comments relating thereto within five (5) days of its receipt
thereof, the Seller shall reasonably and in good faith consider reflecting, in
whole or in part, such comments regarding such financial statements and other
material filings.


(b)    The Seller shall prepare and file (at its sole cost and expense) the
Statutory Financial Statements of the Company for each fiscal quarter that ends
after the date hereof and prior to the Closing Date and that are required to be
filed on or prior to the Closing Date. For any subsequent Statutory Financial
Statements, the Seller shall provide the Purchaser and/or the Company with any
information in the Seller’s possession that the Purchaser and/or the Company may
reasonably request in order that the Purchaser and/or the Company may prepare
such Statutory Financial Statements. The Statutory Financial Statements prepared
by the Seller in accordance with this Section 4.11 will be prepared in
accordance with the Statutory Accounting Principles which, except as noted in
such financial statements, have been applied on a consistent basis with the
Statutory Financial Statements of the Company for the years ended December 31,
2015 and December 31, 2016 filed with the New York Department.


Section 4.12.Termination of Signing Powers. At least three (3) Business Days
prior to the Closing Date, the Seller shall, or the Seller shall cause the
Company to, deliver written notification to any bank (or other financial
institution) which maintains, on behalf of the Company, any account or safe
deposit box listed on Schedule 2.21(b) notifying any such bank of the entry into
this Agreement, and notifying any and all such banks that the check signing or
withdrawal powers or other authority of all persons with respect to the accounts
or safe deposit boxes of the Company maintained therein are revoked immediately
upon receipt by any such bank from the Seller of notice of the consummation of
the Closing. The Seller will cooperate with the Purchaser in communicating with
the bank(s) as to the transition of control of these accounts from the Seller to
the Purchaser.


Section 4.13.Dividends and Other Distributions. The Seller covenants and agrees
that between the date of this Agreement and the Closing Date, the Seller will
not cause to be made, or permit the Company to make or agree to, any
distribution of cash, properties or other assets of the Company by way of
dividends, distributions, redemptions, assignments or otherwise, and whether or
not in respect of the Shares; provided, however, that as contemplated by Section
1.2(b), the Company shall, to the extent legally permitted and subject to any
Requirement of Law, make distributions and assignments of assets from time to
time so that the Statutory Capital and Surplus of the Company shall be in
compliance with the requirements set forth in Section 1.2(b).


Section 4.14.Liquidation of Investment Assets. The Seller covenants and agrees
that prior to the Closing Date the Seller shall use reasonable efforts to cause
the Company, to the extent legally permitted and subject to any Requirements of
Laws, to liquidate the Company’s investment assets (other than the Special
Deposits) such that the Statutory Capital and Surplus of the Company on the
Closing Date shall comply with the requirements set forth in Section 1.2(b).


19

--------------------------------------------------------------------------------





ARTICLE V
Covenants of the Purchaser


Section 5.1Acquisition Statement and Compliance with Insurance Laws; Other
Approvals. As soon as reasonably possible and in any event not later than August
31, 2017, the Purchaser shall file the Acquisition Statement with the New York
Department and contemporaneously provide the Seller with a copy of such filing.
The Purchaser shall take all other actions in connection with such filing and
each other Required Approval in order to permit the Purchaser to be authorized
(subject to the terms and conditions of this Agreement) to consummate the
transactions contemplated by the Transaction Agreements, including, without
limitation, the filing of any amendment to the Acquisition Statement required by
a Requirement of Law, and shall not take or cause to be taken any action that,
to the Knowledge of Purchaser, would have the effect of delaying, impairing or
impeding the making of any such filing or the receipt of any Required Approval
in connection therewith; provided however, that the Purchaser shall not be
required to take any action or agree to any condition or restriction not
customarily required for the type of acquisition as set forth in this Agreement.
The Purchaser shall provide to the Seller copies of the Acquisition Statement
and all other filings in respect of any Required Approval prior to the filing or
submission thereof so that the Seller has a reasonable opportunity to review and
comment thereon and, subject to applicable Requirements of Law, the Purchaser
shall provide the Seller with copies of all material correspondence between the
Purchaser or its Affiliates and any governmental or regulatory authority and
shall advise the Seller of all material communications with any governmental or
regulatory authority concerning any such filing. None of the Purchaser or any of
its Affiliates shall participate or agree to participate in any material meeting
with any governmental or regulatory authority relating to the Acquisition
Statement or any other Required Approval unless it consults with the Seller in
advance and, to the extent permitted by such governmental or regulatory
authority, affords the Seller the opportunity to attend such meeting (whether in
person or by telephone) and provides reasonable notice in advance thereof. The
costs and expenses incurred pursuant to this Section 5.1(a) shall be borne by
the Purchaser, except for the costs of any action required of the Seller by a
governmental or regulatory authority in connection therewith.


Section 5.2Post-Closing Access/Responsibilities. After the Closing, the
Purchaser will cause the Company to afford to the Seller and its agents and
representatives, at reasonable times during normal business hours, upon
reasonable notice and under reasonable circumstances, reasonable access to the
properties, books and records of the Company to the extent they relate to the
period ending on or before the Closing Date to the extent necessary or desirable
to permit the Seller to determine or investigate any matter relating to its
rights and obligations with respect to any period ending on or before the
Closing Date, subject to the Purchaser’s rights to withhold such information in
order to protect its attorney-client privileged communications or to comply with
confidentiality obligations. The Seller may make and retain copies at its own
expense of any books and records of the Company that it reasonably expects to
need for the express purposes set forth in the preceding sentence. The Seller
recognizes the proprietary nature of all of the information as it pertains to
the Purchaser and its Affiliates (including the Company from and after the
Closing) provided pursuant to this Section 5.2, whether in oral or written form,
and agrees not to reveal or disclose such information to any third party except
as required by law or a governmental authority. The Seller shall be entitled to
any refunds, reinsurance proceeds or other amounts (i) paid to the Company
pursuant to or resulting from any of the Terminated Agreements or any of the
rights or assets transferred to the Seller pursuant to the Transfer and
Assumption Agreement or (ii) that are


20

--------------------------------------------------------------------------------





due on any premium tax return or as a result of any assessments by the State of
New York or any other state or the agencies thereof, but only to the extent
related to any period ending prior to the Closing Date; provided, however, that
in the event that a refund is made on amounts paid both before and after the
Closing Date, the Seller shall only be entitled to that portion of the refund
representing the percentage of amounts paid by the Seller prior to the Closing
Date against the total amount upon which such refund is made. The Purchaser
shall use its reasonable efforts to cooperate with the Seller and cause the
Company, at the Seller’s expense, to recoup such assessments and refunds and
other amounts on behalf of the Seller. To the extent that the Purchaser, the
Company or any of their respective Affiliates receives any tax refund to which
the Seller is entitled, in full or in part, pursuant to this Section 5.2, the
Purchaser shall cause the recipient of such tax refund to remit within ten (10)
days of the receipt thereof the amount due to the Seller pursuant to this
Section 5.2 to an account designated by the Seller.


Section 5.3Company Name. On the Closing Date or as soon as practicable and in
any case not later than ten (10) days thereafter the Purchaser shall file or
cause to be filed with the New York Department a Certificate of Amendment to the
Certificate of Incorporation of the Company changing the name of the Company to
remove the name “PartnerRe” therefrom. The Purchaser acknowledges and agrees
that the names “PartnerRe”, “Partner Reinsurance” and any and all derivatives
thereof (the “Excluded Marks”), and all rights and interest therein, are
excluded from the purchase and sale of the Shares pursuant to this Agreement,
and that the Excluded Marks are and shall from and after the Closing remain the
sole and exclusive property of the Seller and its Affiliates.


ARTICLE VI
Conditions Precedent to Obligation of the Purchaser to Close


The obligation of the Purchaser under this Agreement to purchase the Shares on
the Closing Date shall be subject to the satisfaction of the following
conditions precedent or waiver by the Purchaser thereof in writing:


Section 6.1Representations and Warranties of the Seller. Each of the
representations and warranties made by the Seller in ARTICLE II (other than
those in Sections 2.1-2.6, 2.8, 2.11, 2.13 and 2.24) shall be true and correct
in all material respects (without giving any effect to any limitation as to
“materiality” set forth therein), and each of the representations and warranties
made by the Seller in Sections 2.1-2.6, 2.8, 2.11, 2.13 and 2.24 shall be true
and correct in all respects, in each case as of the date of this Agreement and
at the time of the Closing on the Closing Date (except for any such
representations and warranties that speak to a certain date, in which case on
and as of such date).
















21

--------------------------------------------------------------------------------





Section 6.2Compliance with Covenants. The Seller shall have complied with and
performed in all material respects all covenants and agreements required to be
performed by the Seller herein on or before the Closing Date.


Section 6.3No Injunctions or Orders. No injunction, decree, award, writ,
judgment, ruling, decision, subpoena, mandate, precept, command, directive,
consent, approval, award, order or any similar determination or finding by any
court, administrative agency or other governmental authority shall be in effect
which shall or would reasonably be expected to prohibit, enjoin, limit, impair
or challenge the right of the Purchaser or the Seller to consummate the
transactions provided for in this Agreement.


Section 6.4Directors and Officers. The Seller shall have delivered to the
Purchaser evidence of the resignation or removal of all of the officers and
directors of the Company effective as of the Closing Date.


Section 6.5Regulatory Approvals. All Required Approvals for the acquisition of
the Shares and control of the Company by the Purchaser shall have been obtained,
including from the New York Department as provided in Section 5.1, effective on
the consummation of the Closing.


Section 6.6Delivery of Certificates for the Shares. The Seller shall have
delivered to the Purchaser, against receipt of the Purchase Price, the
certificates evidencing ownership of the Shares, endorsed in blank or
accompanied by separate stock powers duly executed in blank.


Section 6.7Delivery of Closing Documents by the Seller. The Seller shall have
delivered, or caused to be delivered, to the Purchaser the following documents:
(a)A certificate of an officer of the Seller, dated as of the Closing Date, to
the effect that the conditions to closing set forth in Sections 6.1 and 6.2 have
been satisfied;
(b)The By-Laws, minute books, stock books, financial books and other corporate
records of the Company in the possession of the Seller, including the Licenses
currently in effect for each state in which the Company is licensed or
accredited;


(c)A certificate from the New York Department evidencing the continued existence
of the Company and its good standing as a corporation organized under the laws
of the State of New York dated within ten (10) days of the Closing Date; and


(d)A schedule setting forth (i) the adjusted tax basis of the Company in its
assets not transferred pursuant to the Transfer and Assumption Agreement, and
(ii) the amount of any net operating loss, net capital loss, unused investment
credit or other credit, or excess charitable contribution allocable to the
Company, in each case as of the Closing.


Section 6.8Capital and Surplus. The Statutory Capital and Surplus of the Company
shall satisfy the requirements as provided in Section 1.2(b).


Section 6.9Other Transaction Agreements. The Transfer and Assumption Agreement
and the Guaranty shall be in full force and effect and there shall not exist any
defaults by the Seller or its Affiliates thereunder which have not been cured on
or prior to the Closing Date.




22

--------------------------------------------------------------------------------





Section 6.10Termination of Agents, Brokers, Etc. All appointments of any agent,
broker, producer or other intermediary with respect to the Company shall have
been terminated with respect to the Company and no new appointments shall have
been made with respect to the Company.


Section 6.11Termination of Agreements. The Seller shall have caused the Company
to terminate or, subject to the approval or non-disapproval of any applicable
regulatory authority, terminate the participation of the Company as a party to,
each of the Terminated Agreements.


Section 6.12No Material Adverse Effect. There shall not have been any Material
Adverse Effect.




ARTICLE VII
Conditions Precedent to Obligation of the Seller to Close


The obligation of the Seller under this Agreement to sell the Shares on the
Closing Date shall be subject to the satisfaction of the following conditions
precedent or waiver by the Seller thereof in writing:


Section 7.1Representations and Warranties. Each of the representations and
warranties made by the Purchaser in ARTICLE III (other than those in Sections
3.1-3.5) shall be true and correct in all material respects (without giving any
effect to any limitation as to “materiality” set forth therein), and each of the
representations and warranties made by the Purchaser in Sections 3.1-3.5 shall
be true and correct in all respects, in each case as of the date of this
Agreement and at the time of the Closing on the Closing Date (except for any
such representations and warranties that speak to a certain date, in which case
on and as of such date).


Section 7.2Compliance with Covenants. The Purchaser shall have complied with and
performed in all material respects all covenants and agreements required to be
performed by the Purchaser herein on or before the Closing Date.


Section 7.3No Injunctions or Orders. No injunction, decree or order by any
court, administrative agency or other governmental authority shall be in effect
which shall or would reasonably be expected to prohibit, enjoin, limit, impair
or challenge the right of the Purchaser or the Seller to consummate the
transactions provided for in this Agreement.


Section 7.4Regulatory Approvals. All Required Approvals for the acquisition of
the Shares and control of the Company by the Purchaser shall have been obtained,
including from the New York Department as provided in Section 5.1, effective on
the consummation of the Closing.


Section 7.5Payment of Purchase Price. The Purchase Price shall have been paid to
the Seller in accordance with Section 1.2.












23

--------------------------------------------------------------------------------





Section 7.6Delivery of Closing Documents by the Purchaser. The Purchaser shall
have delivered, or caused to be delivered, to the Seller, a certificate of an
officer of the Purchaser, dated as of the Closing Date, to the effect that the
conditions to closing set forth in Sections 7.1 and 7.2 have been satisfied.


ARTICLE III
Indemnification


Section 8.1Indemnity by the Seller. From and after the Closing, the Seller
agrees to indemnify, defend and hold the Purchaser and its Affiliates (including
the Company) and its and their respective employees, officers, directors and
agents harmless from any loss, cost, expense, action, suit, proceeding, claim,
penalty, fine, deficiency, obligation, liability, amount paid in settlement,
Tax, judgment or damage, including court costs and reasonable accountants’ and
attorneys’ fees and other investigatory fees and out-of-pocket expenses (any of
which are hereafter referred to as a “Loss” and collectively as the “Losses”;
provided, however Losses shall not include any punitive damages or any special,
incidental, indirect, or consequential damages of any kind or nature (including
loss of revenue, income or profits, or loss in value of assets or securities),
except to the extent awarded in respect of a Third-Party Claim (as defined
below) or actually expended or incurred by the Purchaser and its Affiliates
(including the Company) and its and their respective employees, officers,
directors and agents, arising out of or resulting from (i) any breach of a
representation or warranty by the Seller in this Agreement or any certificate or
document delivered by the Seller pursuant hereto, (ii) any nonfulfillment of any
covenant or agreement on the part of the Seller under this Agreement or any
certificate or document delivered by the Seller pursuant hereto, or (iii) all
actions or omissions of the Seller or the Company or events occurring or
conditions existing on or prior to the Closing Date associated with the conduct
of the Business or other operations of the Company on or prior to the Closing
Date. Notwithstanding anything to the contrary set forth herein, the remedies of
the Purchaser in connection with a Rescinded License shall be exclusively those
set forth in Section 1.3.


Section 8.2Indemnity by the Purchaser. From and after the Closing, the Purchaser
agrees to indemnify, defend and hold harmless the Seller and its Affiliates and
its and their respective employees, officers, directors and agents of and from
any Loss, actually expended or incurred by the Seller and its employees,
officers, directors and agents, arising out of or resulting from (i) any breach
of a representation or warranty of the Purchaser in this Agreement or any
certificate or document delivered by the Purchaser pursuant hereto, (ii) the
nonfulfillment of any covenant or agreement on the part of the Purchaser under
this Agreement or any certificate or document delivered by the Purchaser
pursuant hereto or (iii) all actions or omissions of the Purchaser or the
Company or events occurring or conditions existing after the Closing Date
associated with the conduct of the Business or other operations of the Company
after the Closing Date.


Section 8.3Notice and Defense of Third Party Claims. (a) Each Person entitled to
indemnification under this ARTICLE VIII (the “Indemnified Party”) shall provide
notice (“Claims Notice”) to the Party required to provide indemnification (the
“Indemnifying Party”) promptly, but no later than thirty (30) days, after such
Indemnified Party receives written notice of, or becomes aware of (as
applicable), any claim, litigation, proceeding, event or matter as to which
indemnity may be sought (the “Claim”). A delay on the part of the Indemnified
Party to so notify any Indemnifying Party shall not relieve the Indemnifying
Party of its obligation hereunder (except and


24

--------------------------------------------------------------------------------





only to the extent that such delay shall have not materially and adversely
prejudiced the Indemnifying Party).


(b)If the Claim is asserted by a Person who is not a Party (or a successor to a
Party) to this Agreement (a “Third Party Claim”), the Indemnifying Party shall
have twenty (20) Business Days from the date of receipt of a Claims Notice in
which to assume the entire control of the defense, compromise or settlement of
such Third Party Claim (the “Defense”); provided, however, that an Indemnifying
Party shall not be entitled to assume or maintain control of the Defense of any
Third Party Claim and shall pay the reasonable fees and expenses of counsel
retained by the Indemnified Party if (i) the Third Party Claim relates to or
arises in connection with any criminal proceeding, action, indictment,
allegation or investigation, (ii) the Indemnified Party reasonably believes an
adverse determination with respect to the Third Party Claim would be detrimental
to the Indemnified Party’s reputation or future business prospects (which shall
be set out in a written notice to the Indemnifying Party describing the reasons
for such belief in reasonable detail), (iii) the Third Party Claim seeks an
injunction or equitable relief against the Indemnified Party or (iv) the
Indemnifying Party has failed or is failing to prosecute or defend vigorously
the Third Party Claim. The assumption of the Defense by a Party shall not be
deemed an acknowledgement by the Party that indemnification is available under
this Agreement. If a Party shall assume such Defense, it shall notify the other
Party in writing of such assumption and its selection of counsel (which must be
reasonably acceptable to the Indemnified Party) within twenty (20) Business Days
of receipt of such Claims Notice and thereafter promptly advise the other Party
of its activities and efforts in connection therewith and of the ultimate
resolution of such Third Party Claim. The Indemnifying Party shall not have the
right to settle, compromise or adjust any such Third Party Claim without the
prior written consent of the Indemnified Party unless (A) there is no finding or
admission of any violation of any Requirement of Law or any violation of the
rights of any Person and no effect on any other claims that may be made by or
against the Indemnified Party, and (B) the sole relief provided is monetary
damages that are paid in full by the Indemnifying Party. In connection with any
Defense assumed by the Indemnifying Party, the Indemnified Party shall be
entitled, at its own cost and expense, to have its counsel monitor the progress
and status thereof and, in such event, the Indemnifying Party and its counsel
agree to afford all reasonable cooperation to the Indemnified Party and its
counsel in order to permit counsel to the Indemnified Party effectively to
monitor the progress and status from time to time of any such Third Party Claim;
provided, however, that if the representation of both the Indemnified Party and
Indemnifying Party by the same counsel could create a conflict of interest which
is not capable of being waived under applicable rules of professional conduct,
then the Indemnified Party shall be entitled to have its own counsel at the
Indemnifying Party’s cost and expense. The Indemnifying Party shall not be
obligated to pay for more than two counsels pursuant to the foregoing sentence
with respect to claims or any group of related claims for which indemnification
is sought hereunder regardless of the number of Indemnified Parties subject to
each claim, but each may, if it so elects, designate and pay for its own counsel
to participate with the counsel selected by the Indemnifying Party in the
conduct of such defense. If the Indemnifying Party fails to notify the
Indemnified Party that it has assumed the Defense or elects not to assume the
Defense, the Indemnified Party may, but shall not be required to, pay,
compromise or settle such Third Party Claim, or take action to settle such Third
Party Claim, provided that the Indemnified Party shall notify the Indemnifying
Party of such action. If not agreed by the Parties, the Indemnified Party’s
entitlement to indemnification hereunder shall be determined by a court of
competent jurisdiction.




25

--------------------------------------------------------------------------------





Section 8.4Direct Claims. With respect to Losses arising under this Agreement,
the Indemnified Party shall provide prompt written notice to the Indemnifying
Party of the amount of each such Loss, which notice shall include in reasonable
detail information explaining the calculation of the amount of such Loss. Within
thirty (30) Business Days after the receipt of such notice by the Indemnifying
Party, the Indemnifying Party shall provide a written response stating the
Indemnifying Party’s objection to the claim for indemnification, if any, and/or
the calculation of the amount of the Loss by the Indemnified Party. If the
Indemnifying Party disagrees with either the claim for indemnification or the
amount of the Loss made by the Indemnified Party, the Parties shall endeavor
forthwith, and within thirty (30) Business Days after receipt of such notice of
disagreement by the Indemnified Party, to negotiate in good faith to resolve the
issue or issues which form the basis of their disagreement. If no resolution
with respect to such disagreement has been reached by the Parties within such
thirty (30) Business Day period, then any and all disputes arising under this
Section 8.4 shall be settled by any court of competent jurisdiction, or in, such
other forum as may be mutually agreed upon by the Parties.


Section 8.5Limitations. (a) All representations, warranties, covenants and
agreements of a Party and the related indemnification obligations of such Party
hereunder with respect thereto shall terminate eighteen (18) months after the
Closing Date, provided, however, that those set forth in Sections 2.1-2.6, 2.8,
2.11, 2.24, 3.1, 3.3 and 3.5 shall survive the Closing until sixty (60) days
following the expiration of the relevant statutes of limitation. Notwithstanding
anything to the contrary in this ARTICLE VIII, any covenant, agreement,
representation or warranty in respect of which indemnity may be sought under
this Agreement shall survive the time at which it would otherwise terminate
pursuant to the preceding sentence if a Claims Notice to such right of indemnity
shall have been given to the Party against whom such indemnity may be sought
prior to the termination times set forth in this Section 8.5.


(b)The indemnification provided under this ARTICLE VIII shall be the sole remedy
of any Party to this Agreement against any other Party to this Agreement for any
claim covered by such indemnification, other than claims for specific
performance or injunctive relief and claims based on fraud.


Section 8.6Tax Matters. Anything in this ARTICLE VIII to the contrary
notwithstanding, the rights and obligations of the Parties with respect to
indemnification by Seller for any and all Tax matters (except as specifically
provided elsewhere in this Agreement) shall be solely governed by ARTICLE IX and
shall not be subject to the provisions of this ARTICLE VIII.


Section 8.7[Intentionally omitted].


Section 8.8[Intentionally omitted].


Section 8.9Waiver and Release. Effective at Closing, the Seller, on behalf of
itself and its Affiliates and their respective employees, officers, directors,
agents, successors and assigns, irrevocably and unconditionally waives and
releases any and all rights with respect to, and releases, acquits and
discharges the Company from all claims, demands, charges, suits, liabilities,
indebtedness or damages, at law or in equity, arising in contract, tort or
otherwise, of any nature whatsoever, known or unknown, now or hereafter arising,
in each case which arise out of, are based


26

--------------------------------------------------------------------------------





upon, or are connected with facts or events occurring or in existence on or
prior to the Closing Date, other than claims arising under this Agreement or any
other Transaction Agreement.


ARTICLE IX
Tax Matters


Section 9.1Tax Indemnities.


(a)The Seller shall indemnify, defend and hold harmless the Purchaser and its
Affiliates (including the Company), and each of their respective officers,
directors, employees and agents (each, a “Tax Indemnitee”) from and against, and
shall reimburse each Tax Indemnitee for, any and all Taxes (including, without
limitation, reasonable accountants’ and attorneys’ fees and other investigatory
fees and out-of-pocket expenses) arising out of or attributable to (i) any
breach of any representation or warranty contained in Section 2.14 of this
Agreement, (ii) any and all Taxes for any Taxable Period, or portion thereof,
ending on or before the Closing Date except to the extent that such Taxes are
specifically set forth in any Tax reserve accrued on the Final Closing
Statement, (iii) any and all unpaid Taxes, whether determined on a separate,
consolidated, combined, group or unitary basis, including any penalties and
interest in respect thereof, of the Company (A) pursuant to Treasury Regulations
section 1.1502-6 or any comparable provision of state or local law resulting
from the Company having been a member of an affiliated, consolidated, combined
or unitary group prior to the Closing Date, (B) pursuant to any guaranty,
indemnification, Tax sharing, or similar agreement made on or before the Closing
Date principally relating to the sharing of liability for, or payment of, Taxes
and (C) as a transferee or successor, or by operation of law, (iv) the Seller
providing inaccurate tax basis information as provided for in Section 6.7(d) for
any items which would affect the deferred tax positions of the Company or the
inability of Seller to provide acceptable support to any Taxing Authority with
respect to such basis, or (v) the breach of any of the tax covenants provided
for in Section 9.6. Notwithstanding the foregoing, the Purchaser shall be
entitled to recover Losses as a result of clause (iv) of the preceding sentence
only if and to the extent that such cumulative Losses result from an inaccuracy
in the tax basis information that exceeds $500,000 in the aggregate, taking into
account both overstatements and understatements of basis. For the avoidance of
doubt, the rights and obligations of the Parties with respect to indemnification
by the Seller for any and all Tax matters shall be solely governed by this
ARTICLE IX and shall not be subject to the provisions of ARTICLE VIII.


(b)If the Purchaser files a consolidated Tax Return for U.S. federal income tax
purposes for its Tax year that includes the Closing Date, the parties
acknowledge and agree that they intend to treat the Company as becoming a member
of the Purchaser’s consolidated group and as ceasing to be a member of the
consolidated group that includes the Seller at the end of the day on the Closing
Date; and, accordingly, the parties agree that the taxable year of the Company
will end for federal (and applicable state and local) income Tax purposes as of
the end of the day on the Closing Date pursuant to the provisions of Treasury
Regulations Section 1.1502-76(b). In the case of Taxes that are payable with
respect to a Straddle Period, the portion of any such Tax that is allocable to
the portion of such Straddle Period ending on and including the Closing Date
shall be:


(i)in the case of Taxes that are either (A) based upon or related to income,
premiums, or receipts, (B) imposed in connection with any sale or other transfer
or assignment of property (real or personal, tangible or intangible) (other than
conveyances pursuant


27

--------------------------------------------------------------------------------





to this Agreement, with respect to which Section 9.4 shall govern), or (C) not
described in Section 9.1(b)(ii), deemed equal to the amount which would be
payable (after giving effect to amounts which may be deducted from or offset
against such Taxes) if the Taxable Period ended as of the end of the day on the
Closing Date as determined using a “closing of the books methodology”; and


(ii)in the case of property Taxes and other similar Taxes imposed on a periodic
basis with respect to the assets of the Company, deemed to be the amount of such
Taxes for the entire Straddle Period (after giving effect to amounts which may
be deducted from or offset against such Taxes) (or, in the case of such Taxes
determined on an arrears basis, the amount of such Taxes for the immediately
preceding period), multiplied by a fraction the numerator of which is the number
of days in the Straddle Period ending on and including the Closing Date and the
denominator of which is the number of days in the entire Straddle Period.


(c)In the event of an indemnity claim by a Tax Indemnitee pursuant to Section
9.1 hereof, payment by the Seller of any amount payable under Section 9.1 that
can be satisfied by a remittal of Tax to a Taxing Authority shall be made within
ten (10) days (or such shorter period of time as shall constitute timely
payment) following Seller’s receipts of written notice from the Tax Indemnitee
that payment of such amounts to the appropriate Taxing Authority is due;
provided that the Seller shall not be required to make any payment earlier than
five (5) days before it is due to the appropriate Taxing Authority. In all other
cases, payment shall be made within ten (10) days following written demand
therefor. In the case of a Tax that is contested in accordance with the
provisions of Section 9.5, payment of the Tax to the appropriate Taxing
Authority will be considered to be due no earlier than the date a final
determination to such effect is made by the appropriate Taxing Authority or
court.


Section 9.2Preparation of Tax Returns, Etc.


(a)The Seller shall prepare and timely file (or, for Tax Returns filed before
the Closing, cause the Company to prepare and timely file) in a manner
consistent with past practice (as modified to reflect changes in applicable
facts and Requirements of Law) (i) all income Tax Returns of the Company
(including consolidated, combined, group or unitary Tax Returns that include the
Company) for any Taxable Period ending on or before the Closing Date, and (ii)
all other Tax Returns of or with respect to the Company that are required to be
filed (with extensions) on or before the Closing Date. The Seller shall pay or
cause the Company to pay all Taxes shown as due, or required to be shown as due,
on such Tax Returns. For federal income tax purposes, the Parties agree to
deduct all Seller transaction expenses (including any expenses related to
License Cure) in the Taxable Period ending on the Closing Date (and, for the
avoidance of doubt, on the income Tax Return of the Company that includes the
Closing Date) except to the extent prohibited by Requirements of Law. Seller
shall provide a copy of any such Tax Return of the Company that is not a Tax
Return that is filed on a consolidated, combined, unitary or similar basis to
Purchaser for Purchaser’s review and comment.


(b)The Parties hereto acknowledge and agree that the Purchaser shall control the
preparation and filing of all other Tax Returns of the Company (the
“Post-Closing Returns”). The Seller shall cooperate with the Purchaser and the
Company and its Affiliates in the preparation of Post-Closing Returns and shall
provide assistance as reasonably requested by the Purchaser. With respect to any
Tax Return for a Straddle Period or in connection with Taxes that would
otherwise


28

--------------------------------------------------------------------------------





be the obligation of the Seller under Section 9.1, the Purchaser shall provide
the Seller and its authorized representative with a copy of such completed Tax
Return and a statement (with which the Purchaser will make available supporting
schedules and information) certifying the amount of Tax shown on such Tax Return
for which the Seller is responsible pursuant to Section 9.1 at least twenty (20)
days prior to the due date (including any extension thereof) for filing such Tax
Return, and the Seller and its authorized representative shall have ten (10)
days to review and comment on such Tax Return and statement prior to the filing
of such Tax Return. Purchaser shall consider in good faith any comments provided
by the Seller and shall accept such comments if such comments are consistent
with past practice (as modified to reflect changes in applicable facts and
Requirements of Law).


Section 9.3Tax Cooperation and Exchange of Information. The Seller shall, and
shall cause its, Affiliates, officers, employees, agents, auditors and other
representatives to, (i) after the Closing, assist the Purchaser in preparing and
filing any Tax Returns that the Purchaser is responsible for preparing and
filing with respect to the Company, (ii) after the Closing, cooperate fully in
preparing for any audits of the Company, or disputes or other proceedings with
any Taxing Authority relating to Taxes of the Company and (iii) make available
to the Purchaser as reasonably requested all information, records and documents
relating to Tax matters (including Tax Returns) of or relating to the Company
for any Taxable Period that begins on or before the Closing Date. The Purchaser
shall keep any information obtained under this Section 9.3 confidential except
(x) as may be necessary in connection with the filing of Tax Returns or claims
for refund or the conduct of any audit, litigation or other proceeding with
respect to Taxes or (y) with the consent of the Seller.


Section 9.4Conveyance Taxes. All transfer, documentary, sales, use, registration
and other such Taxes (including, without limitation, all applicable real estate
transfer or gains Taxes and stock transfer Taxes) shall be paid fifty percent
(50%) by the Purchaser and fifty percent (50%) by the Seller. The Seller shall
prepare any Tax Returns with respect to such Taxes, and the Purchaser shall
cooperate in good faith in the preparation and filing of such Tax Returns. The
Purchaser will pay to the Seller the Purchaser’s applicable fifty percent (50%)
portion of such Taxes no later than two (2) days prior to the due date of the
relevant Tax Return.


Section 9.5Contests.


(a)In the event any Tax Authority informs Seller, on the one hand, or Purchaser
or Company, on the other, of any notice of any proposed assessment or the
commencement of any Tax audit or administrative or judicial proceeding or of any
demand or claim on the Purchaser and its Affiliates or the Company (a “Contest”)
with respect to which the other Party would reasonably be expected to incur
liability hereunder, the Party so informed shall promptly notify the other party
of such matter; provided, however, the failure to give such notice shall not
affect the indemnification provided hereunder, except to the extent that the
liable Party is materially prejudiced by such delay. Such notice shall contain
factual information (to the extent known) describing any asserted Tax liability
in reasonable detail and shall be accompanied by copies of any notice or other
documents received from any Tax authority with respect to such matter.


(b)In the case of a Contest that relates to Taxable Periods ending on or prior
to the Closing Date, the Seller shall have the sole right, at its expense, to
control the conduct of such Contest, provided that with respect any Contest that
could adversely affect the Purchaser or the


29

--------------------------------------------------------------------------------





Company in a Taxable Period ending after the Closing Date, the Seller (i) must
first consult in good faith with the Purchaser before taking any action with
respect to such Contest, (ii) shall permit the Purchaser, and counsel of its own
choosing, to participate in the Contest, and (iii) shall not settle or
compromise any such Contest without the approval of Purchaser (which approval
shall not be unreasonably conditioned, delayed or withheld).


(c)With respect to Taxes for any Straddle Period, the Seller may elect to
participate at its expense in any Contest involving any asserted Tax liability
with respect to which indemnity may be sought from the Seller pursuant to
Section 9.1.


Section 9.6Tax Covenants.


(a)Neither the Purchaser nor any Affiliates of the Purchaser shall amend, refile
or otherwise modify, or cause or permit the Company to amend, refile or
otherwise modify, any Tax election or Tax Return with respect to any Taxable
Period (or portion of any Taxable Period), ending on or prior to the Closing
without prior written consent from Seller, which shall not be unreasonably
withheld or delayed.
(b)Notwithstanding any other provision in this Agreement, Seller shall make an
election under section 1.1502-36(d)(6)(i)(A) of the Treasury Regulations to
reduce all or any portion of its basis in shares of Company Shares if and to the
extent necessary to ensure that the statements on the schedule described in
Section 6.7(d) are true and correct.


(c)The Seller shall deliver to the Purchaser a non-foreign affidavit dated as of
the Closing Date which shall conform to the model certification set forth in
Treasury Regulations Section 1.1445-2(b)(2)(iv)(B).


(d)All contracts, agreements or arrangements that principally relate to Taxes
under which the Company may at any time have an obligation to indemnify for or
share the payment of or liability for any portion of a Tax (or any amount
calculated with reference to any portion of a Tax) shall be terminated with
respect to the Company as of the Closing Date subject to the receipt of any
approval or non-disapproval of any applicable regulatory authority, and the
Company shall thereafter be released from any liability thereunder.


Section 9.7Miscellaneous.


(a)For Tax purposes, unless otherwise required by Requirement of Law, the
parties agree to treat all payments made under this ARTICLE IX and under any
other indemnity provisions or Purchase Price adjustment provisions contained in
this Agreement, and any payments in respect of any breaches of representations,
warranties, covenants or agreements hereunder, as adjustments to the Purchase
Price.


(b)Except as provided in this Agreement, this ARTICLE IX shall be the sole
provision governing indemnities for Taxes under this Agreement.


(c)Notwithstanding any provision in this Agreement to the contrary, all
representations, warranties, covenants and agreements of the Parties hereto
relating to Taxes contained in this Agreement shall survive until sixty (60)
days beyond the lapse of the statute of


30

--------------------------------------------------------------------------------





limitations applicable to the Tax that is the subject of the representation,
warranty, covenant or agreement (including any extension thereof).


(d)Payments by the Seller under this ARTICLE IX shall be limited to the amount
of any liability or damage that remains after deducting therefrom any insurance,
indemnity, contribution or other similar payment actually recovered by the
Purchaser or the Company or any Affiliates of the Purchaser from any third party
with respect thereto after the use of reasonable efforts to obtain any such
amount as provided herein, and, as applicable, after deducting therefrom any
amounts specifically set forth in any Tax reserve accrued on the Final Closing
Statement.


Section 9.8Certain Definitions Relating to Taxes. For purposes of this
Agreement:


(a)“Contest” has the meaning ascribed thereto in Section 9.5(a) hereof.


(b) “Tax Indemnitee” has the meaning ascribed thereto in Section 9.1(a) hereof.


(c)“Tax Return” or “Tax Returns” shall mean any and all returns, reports and
forms (including elections, declarations, amendments, schedules, estimates,
information returns or attachments thereto) related to Taxes, including any
amendment thereof.


(d)“Taxable Period” shall mean any taxable year or any other period that is
treated as a taxable year (or other period, or portion thereof, in the case of a
Tax imposed with respect to such other period; e.g., a quarter) with respect to
which any Tax may be imposed under any applicable Requirement of Law.


(e)“Taxes” shall mean any and all federal, state, local and foreign taxes,
assessments and other governmental charges, duties, impositions, levies and
liabilities, including taxes that are or are based upon or measured by gross
receipts, income, profits, sales, use, premiums, use and occupation, and value
added, ad valorem, alternative, transfer, gains, capital stock, franchise,
withholding, payroll, recapture, employment, workers’ compensation, excise,
unemployment, insurance, social security, business license, occupation, fuel,
custom, duty, goods and services, excess profits, business organization, stamp,
environmental and property taxes, together with all interest, penalties and
additions imposed with respect to such amounts. For the avoidance of doubt,
“Taxes” does not include insurance regulatory fees and assessments.


(f)“Taxing Authority” shall mean any federal, national, provincial, state, local
or foreign government, or any subdivision, agency, commission or authority
thereof exercising Tax regulatory, enforcement, collection or other authority.




31

--------------------------------------------------------------------------------





ARTICLE X
Termination


Section 10.1Termination. This Agreement may be terminated, and the transactions
contemplated hereby abandoned, prior to Closing:


(a)by the mutual written consent of the Purchaser and the Seller;


(b)by the Purchaser if there has been a misrepresentation on the part of the
Seller in any representation or warranty contained herein, or if there has been
any failure on the part of the Seller to comply with or perform any of its
agreements, covenants or obligations hereunder, which would reasonably be
expected to result in a failure of the closing conditions contained in Article
VI that either cannot be cured or shall not have been cured within fifteen (15)
days after written notice thereof to the Seller;


(c)by the Seller if there has been a misrepresentation on the part of the
Purchaser in any representation or warranty contained herein, or if there has
been any failure on the part of the Purchaser to comply with or perform any of
its agreements, covenants or obligations hereunder, which would reasonably be
expected to result in a failure of the closing conditions contained in Sections
7.1 or 7.2 that either cannot be cured or shall not have been cured within
fifteen (15) days after written notice thereof to the Purchaser;


(d)by the Seller or the Purchaser if the New York Department shall have
disapproved the Purchaser’s acquisition of the Shares;


(e)at the election of the Purchaser or the Seller on or after February 28, 2018,
if the Closing shall not have occurred on or prior to such date, unless such
date is extended by the mutual written consent of the Parties hereto; provided,
however, that the right to terminate this Agreement pursuant to this paragraph
(e) shall not be available to a Party whose failure or whose Affiliates’ failure
to perform or observe in any material respect any of its obligations under this
Agreement shall either have been the principal cause of or directly resulted in
the failure to consummate the Closing on or before such date; or
(f)by the Purchaser if there has been a Material Adverse Effect on or after the
date of this Agreement.


Section 10.2Effect of Termination. If any Party terminates this Agreement
pursuant to Section 10.1, all rights and obligations of the Parties hereunder
shall terminate (other than ARTICLES X and XI) without any liability of any
Party or further obligation to any other Party hereto; provided, however, if
this Agreement is terminated by a Party because of a breach of this Agreement by
another Party hereto or because one or more of the conditions to the terminating
Party’s obligations under this Agreement is not satisfied as a result of another
Party’s failure to fully comply with its obligations under this Agreement, the
terminating Party’s right to pursue all remedies at Law or in equity will
survive such termination unimpaired.


32

--------------------------------------------------------------------------------





ARTICLE XI
Miscellaneous Provisions


Section 11.1Expenses. Except as otherwise expressly set forth in this Agreement,
each Party shall bear its respective expenses incurred in connection with the
preparation, execution and performance of any Transaction Agreement and the
transactions contemplated thereby, including all fees and expenses of its
representatives; provided, however, that the Seller shall also bear the expenses
of the Company incurred on and prior to the Closing Date in connection with the
foregoing.


Section 11.2Exhibits and Schedules: This Agreement. The Exhibits and Schedules
attached hereto are incorporated herein and made a part hereof for all purposes.
As used herein, the expression “this Agreement” means the body of this Agreement
and such Exhibits and Schedules, and the expression “herein,” “hereof,” and
“hereunder” and other words of similar import refer to this Agreement and such
Exhibits and Schedules as a whole and not to any particular part or subdivision
thereof. Any disclosure made in the body of this Agreement or in any Schedule
hereto qualifying a representation or warranty shall be deemed to qualify any
other representation or warranty herein to the extent its applicability is
reasonably apparent on the face of such disclosure.


Section 11.3Amendments and Waivers. Except as otherwise specifically stated
herein, no provision of this Agreement may be amended, supplemented or modified
except by, and only by, a written instrument executed by the Parties hereto or
their respective successors or assigns. No provision of this Agreement may be
waived except by a written instrument signed by the Party against whom the
waiver is to be effective. No failure or delay by a Party in exercising any
right, power or privilege hereunder shall operate as waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.


Section 11.4Other Instruments to be Executed; Further Assurances. From and after
the Closing Date, assuming consummation of the transactions provided for in this
Agreement on such date, the Seller shall, from time to time, at the request of
the Purchaser and without further consideration (but at the expense of the
Purchaser unless the Purchaser or the Company is entitled to indemnification
therefor under Articles VIII or IX or such request is required pursuant to this
Agreement) do, execute, acknowledge and deliver all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and assurances as may be
reasonably required by the Purchaser to transfer the Shares on the Closing Date
to the Purchaser. The Seller acknowledges and agrees that from and after the
Closing, Purchaser will be entitled to possession of all documents, books,
records (including Tax records), agreements, Licenses, and financial data of any
sort to the extent included in the assets of the Company.


Section 11.5Public Statements; Confidentiality. Neither the Seller nor the
Purchaser shall issue (nor shall the Seller permit the Company or any of its
Affiliates to issue) any press release or other public statement concerning the
transactions contemplated by this Agreement at any time and in any event without
first providing the other with a written copy of the text of such release or
statement and obtaining the consent of the other respecting such release or
statement (which consent may be withheld in each Party’s sole discretion),
except that such consent will not be required to the extent disclosure may be
required by a Requirement of Law (including, without limitation, stock exchange
regulation) or to secure regulatory approval of the transactions contemplated by
this


33

--------------------------------------------------------------------------------





Agreement. The Purchaser and the Seller shall keep, and shall cause their
respective Affiliates and its and their respective officers, directors,
employees and agents to keep, this Agreement, the terms hereof (including,
without limitation, the identity of the Purchaser and the Seller), and all
documents and information relating hereto, or furnished pursuant to or in
connection with, this Agreement or the transactions contemplated hereby
confidential, except to the extent disclosure may be required by a Requirement
of Law (including, without limitation, stock exchange regulation) or to secure
regulatory approval of the transactions contemplated by this Agreement;
provided, however, that the Party required to make such disclosure provides the
other Party with notice thereof to the extent legally permissible. If the other
Party seeks an appropriate protective order or other such remedy as such Party
deems appropriate prior to such disclosure, the Party required to make such
disclosure (at the other Party’s sole expense) shall provide reasonable
cooperation and cause its representatives to provide reasonable cooperation to
the other Party in seeking any such remedy. Notwithstanding the foregoing,
following the Closing, the restrictions set forth in this Section 11.5 shall not
apply to Purchaser’s or any of its Affiliates’ use of documents and information
concerning the Company furnished by or on behalf of the Company or the Seller.
In the event the transactions contemplated hereby are not consummated and this
Agreement is terminated, upon the request of the other Party, each Party shall,
and shall cause its Affiliates, promptly (and in no event later than five (5)
days after such request) to redeliver or cause to be redelivered all copies of
documents and information furnished by the other Party in connection with this
Agreement or the transactions contemplated hereby and destroy or cause to be
destroyed all notes, memoranda, summaries, analyses, compilations and other
writings related thereto or based thereon prepared by the Party that furnished
such documents and information or its officers, directors, employees and agents.
Notwithstanding any other provision of this Agreement, the Seller, the Purchaser
and the Company (including any of their respective employees, representatives or
other agents) may disclose to any and all Persons, without limitation of any
kind, the tax treatment and tax structure of this Agreement and all materials of
any kind (including opinions or other tax analyses) that are provided to the
Seller, the Purchaser and the Company relating to such tax treatment or tax
structure; provided that the foregoing does not constitute an authorization to
disclose information identifying the Seller, the Purchaser or the Company or any
parties to transactions engaged by the Seller, the Purchaser and the Company or
(except to the extent relating to such tax structure or tax treatment) any
nonpublic commercial or financial information.


Section 11.6Parties Bound. This Agreement shall apply to, inure to the benefit
of and be binding upon and enforceable against the Parties hereto and their
respective successors and permitted assigns.


Section 11.7Governing Law. This Agreement, and the rights and obligations of the
Parties hereto, shall be enforced by and construed in accordance with the laws
of the State of New York without regard to conflict of law principles thereof
other than the insurance laws of any state. To the extent that any insurance
laws or regulations are applicable to matters under this Agreement, such matters
shall be governed by the insurance laws or regulations of the applicable
jurisdiction involved.


(i)Submission to Jurisdiction. Each Party hereby irrevocably and unconditionally
consents to submit to the exclusive jurisdiction of the courts of the State of
New York and of the United States of America therein for any actions, suits, or
proceedings arising out of or relating to this Agreement (and each Party agrees
not to commence any actions, suit or


34

--------------------------------------------------------------------------------





proceeding relating thereto except in such courts), and further agrees that
service of any process, summons, notice or document by U.S. registered mail to
addresses set forth in Section 11.8 shall be effective service of process for
any action, suit or proceeding brought in any such court. Each Party hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of or relating to this Agreement in
the courts of the State of New York or the United States of America therein and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum.


(ii)Waiver of Jury Trial. EACH OF THE SELLER AND THE PURCHASER WAIVES TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY IT ARISING OUT OF OR
IN ANY WAY CONNECTED WITH THIS AGREEMENT, OR ANY OTHER AGREEMENTS EXECUTED IN
CONNECTION HEREWITH OR THE ADMINISTRATION THEREOF OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN. No Party to this Agreement shall seek a jury trial in any
lawsuit, proceeding, counterclaim, or any other litigation procedure based upon,
or arising out of, this Agreement or any related instruments or the relationship
between the Parties. No Party will seek to consolidate any such action, in which
a jury trial has been waived, with any other action in which a jury trial cannot
be or has not been waived. THE PROVISIONS OF THIS SECTION HAVE BEEN FULLY
DISCUSSED BY THE PARTIES HERETO, AND THESE PROVISIONS SHALL BE SUBJECT TO NO
EXCEPTIONS.


Section 11.8Notices. Any notices, consents, waivers and other communications
under this Agreement must be in writing and transmitted by one of the methods
set forth in this Section 11.8. Such notices, consents, waivers and other
communications will be deemed to have been duly given only when (a) delivered by
hand (with written confirmation of receipt), (b) sent by facsimile with
confirmation of transmission by the transmitting equipment, (c) received by the
addressee, if sent by certified mail, return receipt requested, (d) receipt by
the sender of electronic confirmation of the transmission when sent by
electronic mail, or (e) received by the addressee, if sent by a nationally
recognized overnight delivery service, in each case to the appropriate addresses
or facsimile numbers set forth below (or to such other addresses or facsimile
numbers as a Party may designate by written notice to the other Party):


If to the Seller:


Partner Reinsurance Company of the U.S.
One Greenwich Plaza
Greenwich, CT 06830-6352
Attention:     Marta J. Shevchik
E-mail:     Marta.Shevchik@partnerre.com






35

--------------------------------------------------------------------------------





With a Copy to:


Morgan, Lewis & Bockius LLP
One State Street
Hartford, Connecticut 06103
Facsimile:     (860) 240-2520
Attention:     Jeffrey S. MacDonald
E-mail:     jeffrey.macdonald@morganlewis.com


If to the Purchaser:


Employers Group, Inc.
10375 Professional Circle
Reno, NV 89521
Attention:     Michael S. Paquette
E-mail:     mpaquette@employers.com


With a Copy to:


Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, CA 94304
Facsimile:     650.493.6811
Attention:     Douglas Schnell; Katherine Ku
E-mail:     dschnell@wsgr.com; kku@wsgr.com


Section 11.9Number and Gender of Words. Whenever herein the singular is used,
the same shall include the plural, where appropriate, and whenever herein the
plural is used, the same shall include the singular, where appropriate, and
words of any gender shall include each other gender, where appropriate.


Section 11.10Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. The Parties agree that if
any provision contained herein is, to any extent, held invalid or unenforceable
in any respect under the law governing this Agreement, they will take any
actions reasonably necessary to render the remaining provisions of this
Agreement valid and enforceable to the fullest extent permitted by law and, to
the extent reasonably necessary, will amend or otherwise modify this Agreement
to replace any provision contained herein that is held invalid or unenforceable
with a valid and enforceable provision giving effect to the intent of the
Parties.












36

--------------------------------------------------------------------------------





Section 11.11Currency. Whenever the word “Dollars” or the sign “$” appears in
this Agreement, they shall be construed to mean United States Dollars and all
transactions under this Agreement shall be in United States Dollars.


Section 11.12Entire Agreement. This Agreement, together with the Schedules,
Exhibits and other documents delivered pursuant to this Agreement, the Transfer
and Assumption Agreement and the Guaranty constitute a complete and exclusive
statement of the terms of the agreement between the Parties with respect to its
subject matter and supersedes all prior agreements, whether written or oral,
between the Parties with respect to its subject matter.


Section 11.13Waiver. No failure to exercise, and no delay in exercising, on the
part of either Party any right hereunder will operate as a waiver thereof, nor
will any single or partial exercise of any right hereunder preclude further
exercise of any right hereunder.


Section 11.14Counterparts; Effectiveness. This Agreement may be executed in
counterparts, each of which shall be deemed an original for all purposes and all
of which shall be deemed, collectively, one and the same agreement. Execution of
a counterpart hereof in facsimile or electronic form will be deemed to be the
execution of an original counterpart hereof. This Agreement shall become
effective when executed and delivered by the Parties hereto.


Section 11.15Assignment. This Agreement shall not be assignable by either Party
without the prior written consent of the other Party and any attempt to assign
this Agreement without such consent shall be void; provided, however, that the
Purchaser may assign all or any portion of this Agreement to any Affiliates of
the Purchaser if such Affiliate assumes the obligations hereunder; and provided,
further, that, the Seller may assign its rights and obligations under this
Agreement to an entity to which it may assign the Transfer and Assumption
Agreement under Section 8 thereof (a) following the Closing and (b) only if the
Guaranty is amended so that the Guarantor (as defined therein) guarantees the
obligations of such assignee entity. Any permitted assignment by the Purchaser
or the Seller shall not release the Purchaser or the Seller from its obligations
and responsibilities hereunder. All the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of the permitted transferees,
successors and assigns of either Party.


Section 11.16Headings; Construction; Interpretation. The headings contained in
this Agreement are for convenience of reference only and shall not affect the
interpretation or meaning of this Agreement. The language used in this Agreement
shall be deemed to be the language chosen by the Parties to express their mutual
intent, and no rule of strict construction shall be applied against any Person.
In addition:


(a)The words “hereof,” “herein” and “hereunder” and words of like import used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.


(b)References to Articles, Sections, Exhibits and Schedules are to Articles,
Sections, Exhibits and Schedules of this Agreement unless otherwise specified.


(c)All Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized


37

--------------------------------------------------------------------------------





terms used in any Exhibit or Schedule but not otherwise defined therein, shall
have the meaning as defined in this Agreement.


(d)Where a word or phrase is defined herein, each of its other grammatical forms
shall have a corresponding meaning.


(e)Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import.


(f)The use of the word “or” shall not be exclusive.


(g)A reference to any legislation or to any provision of any legislation shall
include any modification, amendment, re-enactment thereof, any legislative
provision substituted therefore and all rules, regulations and statutory
instruments issued or related to such legislation.


(h)Any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be applied in the construction or
interpretation of this Agreement. No prior draft of this Agreement nor any
course of performance or course of dealing shall be used in the interpretation
or construction of this Agreement. No parol evidence shall be introduced in the
construction or interpretation of this Agreement unless the ambiguity or
uncertainty in issue is plainly discernible from a reading of this Agreement
without consideration of any extrinsic evidence. Although the same or similar
subject matters may be addressed in different provisions of this Agreement, the
Parties intend that, except as expressly provided in this Agreement, each such
provision shall be read separately, be given independent significance and not be
construed as limiting any other provision of this Agreement (whether or not more
general or more specific in scope, substance or content). The doctrine of
election of remedies shall not apply in construing or interpreting the remedies
provisions of this Agreement or the equitable power of a court considering this
Agreement or the transactions contemplated hereby.


Section 11.17Third Party Beneficiaries. Except as otherwise provided herein
(including, for the sake of clarity, with respect to the Indemnified Parties
identified in ARTICLE VIII hereof), nothing herein, express or implied, is
intended, or shall be construed, to confer upon or give to any Person other than
the Parties and their successors and assigns, any rights or remedies under or by
reason of this Agreement.


Section 11.18Other Representations and Warranties; Remedies Exclusive. The
representations and warranties made by the Seller and the Purchaser herein, in
any other Transaction Agreement (in the case of the Seller), or in any other
agreement, certificate, document, or instrument delivered in connection herewith
or therewith are the sole representations and warranties made by each such Party
to the other with respect to the transactions contemplated by this Agreement.
There are no other express or implied warranties. The remedies provided by
Article VIII and Article IX, together with the remedies provided by the
Guaranty, shall be the sole and exclusive remedies of the Parties to this
Agreement with respect to any dispute involving monetary damages arising from or
related to this Agreement, except that specific performance shall continue to be
available.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


38

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.


SELLER:
 
 
PARTNER REINSURANCE COMPANY OF THE U.S.
 
 
BY:
/s/ RICHARD N. SANFORD
 
Name: Richard N. Sanford
 
Title: Chairman and President
 
 
 
 
PURCHASER:
EMPLOYERS GROUP, INC.
 
 
BY:
/s/ DOUGLAS D. DIRKS
 
Name : Douglas D. Dirks
 
Title: President and Chief Executive Officer

        


39

--------------------------------------------------------------------------------






EXHIBIT A
DEFINITIONS


“Acquisition Statement” means the required Form A statement, and all related
materials (which shall include an appropriate change of name application), to be
filed with the New York Department in connection with the Purchaser’s
acquisition of the Shares pursuant to the requirements of the New York insurance
laws.
“Acts” means the Securities Act of 1933, as amended, or any applicable state
securities laws, as amended.
“Affiliates” means any Person controlling, controlled by or under common control
with another Person.
“Agreement” has the meaning ascribed thereto in the introductory paragraph
hereof and Section 11.2 hereof.
“Alternative Transaction Proposal” means any proposal or offer (whether or not
in writing) from any Person or group of Persons, other than the Purchaser or its
Affiliates, regarding any of the following: (a) the acquisition by a third party
of any voting or other equity securities of the Company or power to vote any
such voting securities (or an interest that currently or with the passage of
time or other event is convertible into or exchangeable or exercisable for the
same), (b) a merger, consolidation, business combination, reorganization, share
exchange, recapitalization or similar transaction or series of related
transactions involving the Company, (c) a liquidation or dissolution of the
Company or (d) any sale, lease, exchange, transfer, license or other disposition
of the assets of the Company (other than as contemplated by this Agreement).
“Business” means the business of providing insurance or, as applicable,
reinsurance, including, but not limited to, the conduct of investment,
underwriting, claims and administrative activities.
“Business Day” means any day other than a Saturday, a Sunday or any other day on
which banking institutions in New York, New York or Los Angeles, California are
required or authorized by applicable law to be closed.
“Claim” has the meaning ascribed thereto in Section 8.3(a) hereof.
“Claims Notice” has the meaning ascribed thereto in Section 8.3(a).
“Closing” means the date of the consummation of the transactions contemplated by
this Agreement.
“Closing Date” means the date of the consummation of the transactions
contemplated by this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended.
“Company” has the meaning ascribed thereto in the recitals hereof.
“Contest” has the meaning ascribed thereto in Section 9.5(a) hereof.




--------------------------------------------------------------------------------





“Defense” has the meaning ascribed thereto in Section 8.3(b) hereof.
“Dispute Notice” has the meaning ascribed thereto in Section 1.3(e) hereof.
“Embargoed Persons” has the meaning ascribed thereto in Section 2.27 hereof.
“Environmental Law” has the meaning ascribed thereto in Section 2.18(c) hereof.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and the regulations promulgated thereunder.
“Estimated Closing Statement” has the meaning ascribed thereto in Section 1.2(d)
hereof.
“Excluded Marks” has the meaning ascribed thereto in Section 5.3 hereof.
“Existing Reinsurance Contracts” means the reinsurance agreements, contracts or
treaties under which the Company ceded certain liabilities relating to the Prior
Insurance Business.
“Final Closing Statement” has the meaning ascribed thereto in Section 1.3(e)
hereof.
“Final Report” has the meaning ascribed thereto in Section 1.3(e) hereof.
“Final Statutory Capital and Surplus” has the meaning ascribed thereto in
Section 1.3(e) hereof.
“Guaranty” means the agreement to be entered into by PartnerRe Ltd., as
guarantor, in favor of the Purchaser, substantially in the form attached hereto
as Exhibit C.
“Hazardous Material” has the meaning ascribed thereto in Section 2.18(c) hereof.
“Indemnified Party” has the meaning ascribed thereto in Section 8.3(a) hereof.
“Indemnifying Party” has the meaning ascribed thereto in Section 8.3(a) hereof.
“Initial Statutory Capital and Surplus” has the meaning ascribed thereto in
Section 1.2(a)(i) hereof.
“Knowledge” means (i) with respect to the Seller, the actual knowledge of its
General Counsel or its Chief Financial Officer, and (ii) with respect to the
Purchaser, the actual knowledge of its General Counsel or its Chief Financial
Officer, in each case after reasonable investigation.
“License Cure” has the meaning ascribed thereto in Section 1.3(b) hereof.
“License Value” means (i) with respect to each Licensed State in which the
Company maintains a License to write one or more lines of primary insurance
business, One Hundred Thirty-Eight Thousand Dollars ($138,000) per License, (ii)
with respect to each Licensed State in which the Company maintains a License to
write only reinsurance business One Hundred Thirty-Eight Thousand Dollars
($138,000) per License, and (iii) with respect to each Licensed State in which
the Company maintains a License to write reinsurance business as an accredited
reinsurer, Zero Dollars ($0) per License.
“Licensed State” has the meaning ascribed thereto in Section 1.3(a) hereof.




--------------------------------------------------------------------------------





“Licenses” has the meaning ascribed thereto in Section 1.3(a) hereof.
“Lien” means, with respect to any property or asset, any claim, license, charge,
easement, encumbrance, lease, covenant, security interest, mortgage, right of
way, lien, option, pledge, right of first option, first refusal or similar
restriction, restriction (whether on voting, sale, transfers, disposition or
otherwise), or other encumbrance whatsoever, whether imposed by agreement, law,
equity or otherwise, except for any restrictions on transfer generally arising
under the Acts.
“Loss” and “Losses” has the meaning ascribed thereto in Section 8.1 hereof.
“Material Adverse Effect” means, with respect to the Company, any effect,
development or change that is, or would reasonably be expected to be, materially
adverse, individually or in the aggregate, to the Statutory Capital and Surplus
or to the Company’s Licenses, business, condition (financial or otherwise) or
results of operations or to the ability of the Company to perform its
obligations under this Agreement or consummate the transactions contemplated
hereby, other than any of the following, or any effect, event, development or
change arising out of or resulting therefrom: (i) changes in conditions in the
United States or global economy or capital or financial markets generally, (ii)
changes in general legal, tax, regulatory, political or business conditions,
(iii) changes in Statutory Accounting Practices following the date hereof, (iv)
the negotiation, execution, announcement, pendency or performance of this
Agreement and the other Transaction Agreements or the consummation of the
transactions contemplated hereby and thereby (it being understood that this
clause (iv) will not apply with respect to any representation or warranty the
purpose of which is to address compliance with any Requirement of Law, or
applicable accounting regulations or principles, or contractual requirement),
(v) acts of war, armed hostilities, sabotage or terrorism, or any escalation or
worsening of any of the foregoing, (vi) earthquakes, hurricanes, floods or other
natural disasters or (vii) any action by the Purchaser or any of its Affiliates,
the omission of an action that is expressly required to be taken by the
Purchaser or any of its Affiliates pursuant to the Transaction Agreements or any
action taken by the Company or the Seller at the request or with the consent of
the Purchaser; provided, however, with respect to (i), (ii), (v) and (vi),
except to the extent that such effect, event, development or change has, or
would reasonably be expected to have, individually or in the aggregate, a
materially disproportionate adverse effect on the Company relative to other
participants in the property and casualty insurance industry.
“New York Department” means the Department of Financial Services of the State of
New York.
“Parties” means has the meaning set forth in the first paragraph of this
Agreement.
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization.
“Post-Closing Returns” has the meaning ascribed thereto in Section 9.2(b)
hereof.
“Prior Insurance Business” means any and all insurance and reinsurance
contracts, policies, agreements, riders, endorsements, binders or other
arrangements of the Company that were written, renewed, effective, entered into,
or have liabilities (contingent or otherwise) arising out of or covering any
period of time on or prior to the Closing Date.
“Purchase Price” has the meaning ascribed thereto in Section 1.2(a) hereof.




--------------------------------------------------------------------------------





“Purchaser” has the meaning ascribed thereto in the first paragraph of this
Agreement.
“Purchaser Fees” has the meaning ascribed thereto in Section 3.5 hereof.
“Reference Balance Sheet” means the balance sheet included in the Statutory
Financial Statements for the period ended December 31, 2016.
“Required Approvals” means any consents, authorizations and regulatory approvals
listed or required to be listed on Schedule 2.9 or Schedule 3.6, and the
approval of the New York Department of one or more extraordinary dividends to
PartnerRe U.S. Corporation prior to the Closing Date in accordance with Section
1.2(b) of this Agreement.
“Requirement of Law” means any federal, state or local law (both common and
statutory law and civil and criminal law), treaty, convention, legislation,
regulation, rule, ordinance, writ, by-law, regulatory code (including, without
limitation, statutory instruments, guidance notes, circulars, directives,
decisions, rules, regulations, restrictions or conditions imposed on a Person or
its assets) or similar provision having the force of law or an order, injunction
or decree of any governmental authority or any regulatory organization.
“Rescinded License” has the meaning ascribed thereto in Section 1.3(a) hereof.
“Review Period” has the meaning ascribed thereto in Section 1.3(e) hereof.
“Seller” has the meaning ascribed thereto in the first paragraph of this
Agreement.
“Seller Fees” has the meaning ascribed thereto in Section 2.24 hereof.
“Shares” has the meaning ascribed thereto in the recitals hereof.
“Special Deposits” means deposits which are payable to a state or regulatory
authority of such state and which are required under a Requirement of Law as a
condition to engage in one or more lines of insurance and reinsurance business
in such state or other states in which the Company has Licenses.
“Statutory Accounting Principles” means the accounting practices prescribed or
permitted by the New York Department to be used in connection with the
preparation of financial statements of an insurance company in effect at the
time such financial statements in question are prepared.
“Statutory Financial Statements” has the meaning ascribed thereto in Section
2.12(a) hereof.
“Straddle Period” means any Taxable Period beginning on or before the Closing
Date and ending after the Closing Date.
“Tax Indemnitee” has the meaning ascribed thereto in Section 9.1(a) hereof.
“Tax Return” and “Tax Returns” have the meaning ascribed thereto in Section
9.8(b) hereof.
“Taxable Period” has the meaning ascribed thereto in Section 9.8(c) hereof.
“Taxes” (or in the singular “Tax”) has the meaning ascribed thereto in Section
9.8(d) hereof.




--------------------------------------------------------------------------------





“Taxing Authority” has the meaning ascribed thereto in Section 9.8(e) hereof.
“Terminated Agreements” has the meaning ascribed thereto in Section 4.9 hereof.
“Third Party Claim” has the meaning ascribed thereto in Section 8.3(b) hereof.
“Transaction Agreements” means this Agreement, the Transfer and Assumption
Agreement and the Guaranty and any other agreements, certificates and
instruments to be executed and delivered as contemplated by this Agreement.
“Transfer and Assumption Agreement” means the agreement to be entered into
between the Company and the Seller substantially in the form attached hereto as
Exhibit B.






--------------------------------------------------------------------------------






EXHIBIT B
FORM OF
TRANSFER AND ASSUMPTION AGREEMENT


This TRANSFER AND ASSUMPTION AGREEMENT (this “Agreement”), made this [] day of
[], 2017 (the “Effective Date”), is by and between PartnerRe Insurance Company
of New York, a stock insurance company duly organized and existing under the
laws of the State of New York (“PartnerRe NY”), and Partner Reinsurance Company
of the U.S., a stock insurance company duly organized and existing under the
laws of the state of New York (“PartnerRe US” and, together with PartnerRe NY,
the “Parties”).


RECITALS
WHEREAS, PartnerRe US is the record holder of 100% of the issued and outstanding
shares of capital stock of PartnerRe NY;
WHEREAS, PartnerRe NY and PartnerRe US are either licensed or accredited to
transact property and casualty lines of reinsurance in the states listed on
Schedule A hereto;
WHEREAS, PartnerRe US desires to sell (the “Sale”) 100% of the issued and
outstanding shares of capital stock of PartnerRe NY to an unrelated party,
Employers Group, Inc., a Nevada corporation (the “Purchaser”); and
WHEREAS, in order to facilitate the Sale, the Parties desire to effect the
transfer to and assumption by PartnerRe US of certain assets and all liabilities
of PartnerRe NY (the “Transfer and Assumption”).
AGREEMENT
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants hereinafter set forth, the Parties, intending to be legally bound,
hereby agree as follows:
1.Binding Nature. This Agreement shall be deemed binding and non-cancelable at
10:00 am (New York City time) on the Effective Date.


2.Transferred Liabilities.


(a)By this Agreement all liabilities and obligations of PartnerRe NY existing as
of the Effective Date, whether known or unknown, asserted or unasserted, choate
or inchoate, secured or unsecured, fixed, absolute or contingent, accrued or
unaccrued, liquidated or unliquidated and whether due or to become due
(collectively, the “Assumed Liabilities”) are transferred to and assumed by
PartnerRe US and PartnerRe US hereby assumes and succeeds to and agrees to pay
or perform when due all such Assumed Liabilities.


(b)The Assumed Liabilities include any and all of PartnerRe NY’s liabilities,
obligations and contractual commitments existing as of the Effective Date,
whether known or unknown, asserted or unasserted, choate or inchoate, secured or
unsecured, fixed, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated and whether due or to become due, including, without limitation,
the following:


1

--------------------------------------------------------------------------------





(i)any and all unpaid losses and loss adjustment expenses and any and all
liabilities and obligations existing or arising in the future with respect to
the assets described in Sections 3(b)(i) or (ii);
(ii)any and all unpaid expenses, including, without limitation, contingent
commissions, underwriting and investment expenses, taxes (including, without
limitation, United States Federal and state and foreign taxes), license fees and
other fees and any and all other similar obligations;


(iii)any and all monies withheld or retained for the account of others and any
and all monies owing by PartnerRe NY to others, including, without limitation,
agents, brokers and other underwriting representatives and reinsurers;


(iv)any and all monies or other obligations due under reinsurance contracts;


(v)any and all liabilities and obligations under any and all contracts, leases
and agreements, whether or not in writing;


(vi)any and all liabilities and obligations in respect of any and all insurance
regulatory fees and assessments; and


(vii)any and all subsequent actions, proceedings or liabilities arising from any
of the foregoing liabilities or obligations or the assets of PartnerRe NY.


3.Transferred Assets.


(a)Immediately as of the Effective Date, all the rights, franchises and
interests of PartnerRe NY in and to every species of property (whether real,
personal or mixed) and choses in action thereunto belonging as of the Effective
Date, are deemed to be transferred to and vested in PartnerRe US; provided, that
the statutory capital and surplus of PartnerRe NY, an amount not less than the
amount required by applicable law or regulation after giving effect to the
transactions contemplated by this Agreement and not substantially more than
$40,000,000, which shall include or consist of any and all statutory deposits
with insurance regulatory authorities, shall be retained by PartnerRe NY,
together with the constituent documents, minute books, corporate records,
foreign qualification documents, permits and the insurance licenses,
accreditations and regulatory records and filings concerning PartnerRe NY (the
foregoing in this proviso, collectively, the “Retained Assets”). Notwithstanding
the foregoing, in no event shall any asset of PartnerRe NY be transferred if
such transfer would cause PartnerRe NY to become impaired, insolvent or
otherwise in violation of any applicable law or regulation.


(b)With the exception of the Retained Assets, the assets of PartnerRe NY to be
transferred to PartnerRe US as of and on the Effective Date shall include any
and all of PartnerRe NY’s property and assets existing as of the Effective Date,
real, personal or mixed, tangible and intangible, of every nature and
description, of whatever kind and wherever situated, including, without
limitation, the following:
(i)any and all business, including, without limitation, any and all underwriting
contracts, including, without limitation, direct insurance policies and
endorsements in respect thereto, reinsurance contracts, facultative contracts,
retrocession agreements and any and all other underwriting contracts of every
kind and description;


(ii)any and all cash, securities, choses in action and other property of every
nature and description, including, without limitation, real property, leaseholds
and other interests therein;


2

--------------------------------------------------------------------------------







(iii)any and all monies owing by others to PartnerRe NY, including, without
limitation, agents, brokers and other underwriting representatives and
reinsurers;


(iv)any and all loans; and


(v)any and all contracts, leases and agreements, whether or not in writing.


4.Effect of Assumption. No actions or proceedings pending on the Effective Date
or any subsequent actions or proceedings arising from the liabilities and assets
owned by PartnerRe NY prior to the Effective Date to which PartnerRe NY may be a
party, shall be abated or discontinued by reason of the Transfer and Assumption
contemplated by this Agreement, but the same may be prosecuted to final judgment
in the same manner as if the Transfer and Assumption contemplated by this
Agreement had not taken place, or PartnerRe US may be substituted in place of
PartnerRe NY by order of the court in which the action or proceeding may be
pending. All liabilities and obligations of every nature and description of
PartnerRe NY at the time of the Transfer and Assumption contemplated by this
Agreement shall attach to and be assumed by PartnerRe US and may be enforced
against PartnerRe US to the same extent as if such liabilities and obligations
had been originally incurred or contracted by PartnerRe US.


5.Reserves Reporting. Regarding loss and loss adjustment expense reporting of
claims associated with the Assumed Liabilities, PartnerRe US intends to record
all of PartnerRe NY’s Direct, Assumed, and Ceded loss and loss adjustment
expense reserves relating to business entered into by PartnerRe NY as of and
prior to the Effective Date (and all applicable payments thereon) on its
financial statements.  PartnerRe US also agrees that not later than February
15th of each calendar year it will provide PartnerRe NY with the gross and net
loss and loss adjustment expense reserves included as part of the Assumed
Liabilities as of the preceding December 31st if (i) requested by PartnerRe NY
or its successors prior to January 1st following the calendar year for which the
gross and net loss and loss adjustment expense reserves included as part of the
Assumed Liabilities are to be reported and (ii) PartnerRe NY or its successors
is required by law to report gross and net loss and loss adjustment expense
reserves included as part of the Assumed Liabilities.


6.Capital and Surplus. PartnerRe US agrees that it will maintain sufficient
statutory capital and surplus to enable it to perform its obligations under this
Agreement.


7.No Waiver. PartnerRe US agrees that the failure of PartnerRe NY to exercise,
or any delay by PartnerRe NY in exercising, any right hereunder shall not be
deemed a waiver of any right hereunder, nor will any single or partial exercise
of any right hereunder by PartnerRe NY preclude further exercise by it of any
right hereunder.


8.Cooperation and Authorization. The Parties hereto covenant and agree to take
such additional steps, to perform such additional acts, and to furnish such
additional documents and other agreements and instruments, as may at any time be
necessary or appropriate to carry out the transactions contemplated by this
Agreement. Each of the Parties does hereby irrevocably authorize and empower all
of its duly authorized officers, or any one of them, to take such additional
steps, to perform such additional acts and to execute such additional documents
and other agreements and instruments on behalf of such Party in furtherance
hereof, and such acts when taken, such acts when performed and such documents
and other agreements and instruments when executed shall have full effect and be
as if taken, performed or executed by such Party under its corporate seal.




3

--------------------------------------------------------------------------------





9.Successors and Assigns. The terms and conditions contained in this Agreement
shall inure to the benefit of, and be binding upon, the Parties and their
respective successors and permitted assigns. Furthermore, PartnerRe US may only
assign this Agreement (a) to an affiliated party that is licensed in the
jurisdictions listed on Schedule A and has statutory capital and surplus
sufficient to enable it to perform its obligations under this Agreement, and (b)
with the prior written consent of PartnerRe NY, which shall not be unreasonably
withheld.


10.Entire Agreement. This Agreement constitutes the entire agreement between the
Parties relating to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties with respect thereto.
 
11.Amendment. This Agreement may not be amended, supplemented or modified except
by a written instrument signed by each of the Parties.


12.Counterparts. This Agreement may be executed by the Parties in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
Each counterpart may be delivered by facsimile transmission or e-mail (as a
.pdf, .tif or similar uneditable attachment), which transmission shall be deemed
delivery of an originally executed counterpart hereof.


13.Third-Party Beneficiary. The Parties agree that the Purchaser is intended to
be, and upon and following the consummation of the Sale will be, a third-party
beneficiary of this Agreement.


14.Governing Law. This Agreement shall be interpreted and construed in
accordance with the laws of the State of New York, without regard to its
conflict of laws principles that would require application of the laws of a
jurisdiction other than the State of New York.


    


[Signature Page Follows]


 




4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, PartnerRe NY and PartnerRe US have caused this Agreement to
be duly executed as of the date first written above.


PARTNERRE INSURANCE COMPANY
OF NEW YORK
 
PARTNER REINSURANCE COMPANY OF THE U.S.
 
 
 
 
 
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
[SEAL]
 
[SEAL]

 
 


























































[Signature Page to Transfer and Assumption Agreement]




5

--------------------------------------------------------------------------------





Schedule A


Licensed or Accredited States


Alabama
Alaska
Arizona
Arkansas
California
Colorado
Connecticut
Delaware
Florida
Georgia
Hawaii
Idaho
Illinois
Indiana
Iowa
Kansas
Kentucky
Louisiana
Maine
Maryland
Massachusetts
Michigan
Minnesota
Mississippi
Missouri
Montana
Nebraska
Nevada
New Hampshire
New Jersey
New Mexico
New York
North Carolina
North Dakota
Ohio
Oklahoma
Oregon
Pennsylvania
Rhode Island
South Carolina
South Dakota
Tennessee
Texas
Utah
Vermont


6

--------------------------------------------------------------------------------





Virginia
Washington
West Virginia
Wisconsin
Wyoming


PartnerRe U.S. and PartnerRe NY are also licensed to transact property and
casualty lines of reinsurance in the District of Columbia.






7

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF
GUARANTY


THIS GUARANTY is dated and made effective as of [___], 2017 (this “Guaranty”),
and is made by PartnerRe Ltd., a Bermuda company (the “Guarantor”), in favor of
Employers Group, Inc., a Nevada corporation (“Buyer”).
WHEREAS, Buyer and Partner Reinsurance Company of the U.S., a New York
corporation (“Seller”), are parties to a Stock Purchase Agreement dated as of
August 11, 2017 (the “Purchase Agreement”), pursuant to which Buyer will
purchase, and Seller will sell, all of the capital stock of PartnerRe Insurance
Company of New York, a New York corporation (the “Company”);
WHEREAS, pursuant to the Purchase Agreement and as a condition to the
obligations of Buyer as set forth therein, Seller and the Company are parties to
a Transfer and Assumption Agreement dated as of [___], 2017 (the “Transfer and
Assumption Agreement”), pursuant to which Seller will accept, assume and succeed
to, and the Company will transfer to Seller, certain liabilities and assets;
WHEREAS, Seller is an Affiliate (as defined in the Purchase Agreement) of the
Guarantor;
WHEREAS, pursuant to the Purchase Agreement and as a condition to the
obligations of Buyer as set forth therein, Seller is required to deliver this
Guaranty to Buyer in connection with the closing of the transactions
contemplated by the Purchase Agreement; and
WHEREAS, as an Affiliate of Seller, the Guarantor will be benefited by the
consummation of the transactions contemplated by the Purchase Agreement.
NOW, THEREFORE, in consideration of the premises and mutual agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the Guarantor agrees as follows:
1.The Guarantor unconditionally, absolutely and irrevocably guarantees to Buyer,
as a primary obligor and not merely as surety, the full and prompt payment and
performance by Seller of all of Seller’s obligations, liabilities and
indemnities under the Purchase Agreement and the Transfer and Assumption
Agreement and the transactions contemplated thereby, including, without
limitation, obligations which, but for the automatic stay under Section 362(a)
of the Bankruptcy Code, would become due (the “Obligations”). The Guarantor
hereby waives to the fullest extent permitted by applicable law: (a) grace,
demand, presentment and protest or notice of dishonor with respect to the
Obligations, (b) notice of or as to grace, demand, presentment and protest, (c)
notice of non-payment or other defaults under the Purchase Agreement, (d) notice
of and/or any right to consent or object to the assignment of any interest in
the Obligations, or the creation, advancement, accrual, renewal, increase,
extension or rearrangement of the Obligations, (e) filing of any civil,
criminal, administrative, investigative or informal action, audit, demand, suit,
claim, arbitration, hearing, litigation, dispute, investigation or other
proceeding of any kind or nature (an “Action”) by Buyer in collection or
enforcement of the Obligations, (f) any other notice regarding the Obligations,
(g) any right it may have to require Buyer to proceed against Seller or against
any other party, (h) any and all rights or defenses arising by reason of any law
that would otherwise require any election of remedies by Buyer, (i) any defense
based on or arising out of the disability of Seller or the Guarantor or any
other party, or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of Seller or


1

--------------------------------------------------------------------------------





any other Person (as defined in the Purchase Agreement) other than that the
Obligations shall have been indefeasibly discharged and fulfilled in full, and
(j) all suretyship defenses generally. Guarantor agrees that all of the
obligations under this Guaranty are independent of the Obligations and that a
separate Action may be brought against Guarantor whether or not an Action is
commenced against Seller under the Purchase Agreement or the Transfer and
Assumption Agreement. Notwithstanding anything contained herein to the contrary,
the Guarantor reserves the right to assert any and all defenses which Seller may
have under the Purchase Agreement with respect to the payment and performance of
the Obligations. Guarantor agrees at all times while this Guaranty remains in
full force and effect to maintain adequate shareholders equity to pay the
Obligations.


2.The Guarantor agrees that Buyer may at any time and from time to time, without
notice to or further consent of the Guarantor, extend the time of payment of the
Obligations, or otherwise amend, modify, or change in any manner the
Obligations, and may also make any agreement with Seller for the extension,
renewal, payment, compromise, discharge or release thereof, in whole or in part,
in each case without in any way impairing or affecting the Guarantor's
obligations under this Guaranty. The Guarantor agrees that the Obligations
hereunder shall not be released or discharged, in whole or in part, or otherwise
affected by: (a) the failure or delay of Buyer to assert any claim or demand or
to enforce any right or remedy against Seller under the Purchase Agreement or
the Transfer and Assumption Agreement, (b) any change in the time, place or
manner of payment of the Obligations, (c) the addition, substitution or release
of any Person now or hereafter liable with respect to the Obligations, to or
from this Guaranty, the Purchase Agreement, the Transfer and Assumption
Agreement, or any related agreement or document, (d) any change in the corporate
existence, structure or ownership of Seller or any other Person now or hereafter
liable with respect to the Obligations, (e) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting Seller or any other Person
now or hereafter liable with respect to the Obligations, (f) the existence of
any claim, set-off or other right which the Guarantor may have at any time
against Seller or Buyer, whether in connection with the Obligations or
otherwise, (g) the adequacy of any other means Buyer may have of obtaining
payment of the Obligations, or (h) the taking by Buyer of any other action or
Buyer omitting to take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of the
Guarantor from its liabilities under this Guaranty (including, without
limitation, any action or omission whatsoever that might otherwise vary the risk
of the Guarantor or constitute a legal or equitable defense to or discharge of
the liabilities of a guarantor or surety or that might otherwise limit recourse
against the Guarantor).


3.The Guarantor hereby waives (to the fullest extent permitted by applicable
law) notice of acceptance of this Guaranty and notice of the existence, creation
or incurrence of any new or additional liability to which it may apply, and
waives (to the fullest extent permitted by applicable law) promptness,
diligence, presentment, demand of payment, demand for performance, protest,
notice of dishonor or nonpayment of any such liabilities, suit or taking of
other action by Buyer against, and any other notice to, any party liable thereon
(including, without limitation, the Guarantor, any other guarantor or Seller),
and the Guarantor further hereby waives (to the fullest extent permitted by
applicable law) any and all notice of the creation, renewal, extension or
accrual of any of the Obligations and notice or proof of reliance by Buyer upon
this Guaranty, and the Obligations shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended, modified,
supplemented or waived, in reliance upon this Guaranty.


4.To the fullest extent permitted by applicable law, the Guarantor hereby
unconditionally and irrevocably agrees not to exercise any rights that it may
now have or hereafter acquire against Seller that arise from the existence,
payment, performance, or enforcement of the Guarantor's obligations under or in
respect of this Guaranty or any other agreement in connection therewith,
including, without limitation, any right of


2

--------------------------------------------------------------------------------





subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of Buyer against the Seller, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
Seller, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until the Obligations shall have been indefeasibly satisfied in full.
If any amount shall be paid to the Guarantor in violation of the immediately
preceding sentence at any time prior to the payment in full in immediately
available funds of the Obligations under this Guaranty, such amount shall be
received and held in trust for the benefit of Buyer, shall be segregated from
other property and funds of the Guarantor and shall forthwith be paid or
delivered to Buyer in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Obligations, in
accordance with the terms of the Purchase Agreement or the Transfer and
Assumption Agreement, as applicable, or to be held as collateral for the
Obligations thereafter arising.


5.This Guaranty shall be an agreement of suretyship as well as guaranty. Buyer
may proceed directly against the Guarantor whenever Seller fails to perform any
of its Obligations, without being required to proceed first against Seller or
any other Person. All payments by the Guarantor to Buyer shall be payable
without set-off, deduction or counterclaim, except as such rights exist for
Seller under the Purchase Agreement. The Guarantor hereby acknowledges and
agrees that Buyer shall not be under any obligation (a) to marshal any assets in
favor of the Guarantor or in payment of any or all of the liabilities of Seller
or the obligations of the Guarantor hereunder or (b) to pursue any other remedy
that the Guarantor may or may not be able to pursue itself, any right to which
the Guarantor hereby waives.


6.This Guaranty will be binding upon the Guarantor’s successors and permitted
assigns. This is a continuing Guaranty and shall remain in effect as to
Guarantor only until all of the Obligations are indefeasibly discharged and
fulfilled in full in accordance with the terms and conditions of the Purchase
Agreement and the Transfer and Assumption Agreement, as applicable. Guarantor
may not terminate or revoke its obligations under this Guaranty in any manner.


7.The Guarantor represents, warrants and covenants that (which representations,
warranties and covenants shall survive until all of the Obligations shall have
been indefeasibly discharged and fulfilled in full in accordance with the terms
and conditions of the Purchase Agreement and the Transfer and Assumption
Agreement, as applicable):
 
(a)Organization, Standing and Company Power. The Guarantor is a company duly
organized, validly existing and in good standing under the Requirements of Law
(as defined in the Purchase Agreement) of Bermuda and has the requisite power
and authority to own its properties and assets and carry on its business as
currently conducted. The Guarantor has full power and authority to enter into,
consummate the transactions contemplated by, and carry out its obligations
under, this Guaranty. Guarantor is duly qualified as a foreign corporation or
other organization to do business, and is in good standing, in each jurisdiction
where the character of its owned, operated or leased assets or properties or the
nature of its activities makes such qualification and good standing necessary,
except where the failure to be so qualified or in good standing would not
reasonably be expected to materially impair or delay the ability of the
Guarantor to perform its obligations under this Guaranty. The execution and
delivery by the Guarantor of this Guaranty, the performance by the Guarantor of
its obligations under this Guaranty and the consummation by the Guarantor of the
transactions contemplated by this Guaranty have been duly authorized by all
requisite corporate action on the part of the Guarantor. This Guaranty has been
duly executed and delivered by Guarantor. This Guaranty


3

--------------------------------------------------------------------------------





constitutes the legal, valid and binding obligation of the Guarantor,
enforceable against it in accordance with its terms subject to (i) Requirements
of Law of general application relating to bankruptcy, insolvency and the relief
of debtors and (ii) Requirements of Law governing specific performance,
injunctive relief and other equitable remedies.


(b)Non-contravention; Consents. The execution, delivery and performance by the
Guarantor of this Guaranty does not, and the consummation of the transactions
contemplated hereby will not, (i) conflict with any of the provisions of the
Transaction Agreements (as defined in the Purchase Agreement) or any material
agreement or instrument which is binding upon the Guarantor or its assets, (ii)
constitute grounds for acceleration of any material indebtedness or obligation
of the Guarantor, or (ii) contravene any Requirements of Law applicable to the
Guarantor.


(c)Governmental Consents and Approvals. The execution and delivery by the
Guarantor of this Guaranty does not, and the performance by the Guarantor of its
obligations under, and the consummation by the Guarantor of the transactions
contemplated by this Guaranty will not, require the approval of any federal,
state, local or foreign governmental or regulatory authority, agency,
commission, department, body, court or other legislative, executive, or judicial
or quasi-judicial governmental entity to be obtained by the Guarantor.


(d)Absence of Litigation. There are no Actions (as defined in the Purchase
Agreement) pending or, to the actual knowledge (after reasonable investigation)
of those individuals listed on Schedule 7(d), threatened against any of the
Guarantor or its Affiliates that, individually or in the aggregate, would
reasonably be expected to materially impair or delay the ability of the
Guarantor to perform its obligations under this Guaranty.


(e)Financial Resources. The Guarantor has, and shall maintain, sufficient
financial resources to fulfill its obligations under this Guaranty.


8.Expenses. The Guarantor agrees to pay on demand all fees and out of pocket
expenses (including the reasonable fees and expenses of Buyer’s counsel)
reasonably relating to the enforcement or protection of the rights of Buyer
hereunder; provided, that the Guarantor shall not be liable for any fees or
expenses of Buyer if no payment under this Guaranty is due.


9.Recapture. Anything in this Guaranty to the contrary notwithstanding, if Buyer
receives any payment or payments on account of the Obligations guaranteed
hereby, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver, or any other Person under any
bankruptcy law, common law or equitable doctrine, then to the extent of any sum
not finally retained by Buyer, the Guarantor’s obligations to Buyer shall be
reinstated and this Guaranty shall remain in full force and effect (or be
reinstated) until payment shall have been made to Buyer, which payment shall be
due on demand.


10.Further Assurances. The Guarantor shall execute and deliver all such further
documents and instruments and do all acts and things as may be reasonably
required to carry out the full intent and purpose of this Guaranty.


11.Independent Investigation. The Guarantor acknowledges that it is fully aware
of the financial condition of Seller. The Guarantor delivers this Guaranty based
solely upon its own independent investigation


4

--------------------------------------------------------------------------------





and in no part upon any representations or statements of Buyer with respect
thereto or with respect to the Obligations as they may now or hereafter exist.
The Guarantor assumes all responsibility for being and keeping itself informed
of Seller’s financial condition, affairs and assets, and of all other
circumstances bearing upon the risk of nonpayment or nonperformance of the
Obligations and the nature, scope and extent of the risks which the Guarantor
assumes and incurs hereunder, and has adequate means to obtain from Seller on an
ongoing basis information relating thereto and Seller’s ability to pay and
perform its Obligations, and agrees to assume the responsibility to keep so
informed.


12.Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given or made as of
(a) in the case of personal delivery, when actually delivered, (b) in the case
of delivery by prepaid overnight courier with guaranteed next day delivery, the
day designated for delivery by such courier, (c) in the case of delivery by
registered or certified mail, postage prepaid, return receipt requested, five
(5) days after deposit in the mails, (d) in the case of transmittal by
facsimile, upon receipt by the sender of a printed confirmation of transmittal
or (e) in the case of transmittal by electronic mail, upon receipt by the sender
of electronic confirmation of such transmittal, and in each case shall be
addressed as follows (or at such other address, facsimile number or e-mail
address for a party as shall be specified by like notice):


(a)    If to the Guarantor, to:
PartnerRe Ltd.
Wellesley House
90 Pitts Bay Road
Pembroke HM 08 Bermuda
Facsimile:     (441) 292-6080
Attention:     Chief Legal Officer


with a copy, which shall not constitute notice to the Guarantor, to:


Morgan, Lewis & Bockius LLP
One State Street
Hartford, Connecticut 06103
Facsimile:     (860) 240-2520
Attention:     Jeffrey S. MacDonald
E-mail:     jeffrey.macdonald@morganlewis.com


(b)
If to Buyer, to:



Employers Group, Inc.
10375 Professional Circle
Reno, NV 89521
Attention:     Michael S. Paquette
E-mail:     mpaquette@employers.com








5

--------------------------------------------------------------------------------





with a copy, which shall not constitute notice to Buyer, to:


Wilson Sonsini Goodrich & Rosati
650 Page Mill Road Palo Alto, CA 94304
Facsimile: 650.493.6811
Attention: Douglas Schnell; Katherine Ku
E-mail: dschnell@wsgr.com; kku@wsgr.com


13.Severability. Whenever possible, each provision or portion of any provision
of this Guaranty will be interpreted in such manner as to be effective and valid
under applicable Requirements of Law, but if any provision or portion of any
provision of this Guaranty is held to be invalid, illegal or unenforceable in
any respect under any applicable Requirements of Law, such invalidity,
illegality or unenforceability will not affect any other provision or portion of
any provision in such jurisdiction, and this Guaranty will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein.


14.Entire Agreement. This Guaranty constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, of the parties with respect
to the subject matter hereof.


15.Assignment. This Guaranty shall not be assigned, in whole or in part, by
operation of law or otherwise without the prior written consent of, as
applicable, Buyer or the Guarantor, which consent shall not be unreasonably
withheld or delayed. Any attempted assignment in violation of this Section 12
shall be null and void. This Guaranty shall be binding upon, shall inure to the
benefit of, and shall be enforceable by the Guarantor and Buyer and their
respective successors and permitted assigns.


16.No Third-Party Beneficiaries. This Guaranty is for the sole benefit of Buyer
and its successors and permitted assigns and nothing in this Guaranty, express
or implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Guaranty.


17.Amendment; Waivers. No provision of this Guaranty may be amended,
supplemented or modified except by a written instrument signed by the Guarantor
and Buyer. No provision of this Guaranty may be waived except by a written
instrument signed by the party against whom the waiver is to be effective. No
failure or delay by Buyer or the Guarantor in exercising any right, power or
privilege hereunder shall operate as waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by any Requirement of Law.


18.Governing Law; Venue; Waiver of Jury Trial. This Guaranty, and the rights and
obligations of the parties hereto, shall be enforced by and construed in
accordance with the Requirements of Law of the State of New York (including
Section 5-1401 and Section 5-1402 of the New York General Obligations Law). The
parties hereby irrevocably and unconditionally (a) submit to the exclusive
jurisdiction of the United States Federal and New York State courts located in
the County of New York, State of New York, over any Action arising out of or
relating to this Guaranty, (b) agree that service of any process, summons,
notice or document by the means specified herein shall be effective service of
process for any Action, suit or proceeding brought against such party in such
court, (c) waive any objection to the laying of venue of any such Action brought


6

--------------------------------------------------------------------------------





in such court has been brought in an inconvenient forum and (d) agree that final
judgment in any such Action in such court shall be conclusive and binding upon
the parties and may be enforced in any other courts to whose jurisdiction the
party against whom enforcement is sought may be subject, by suit upon such
judgment. IN ADDITION TO THE FOREGOING, EACH PARTY IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY IT ARISING OUT OF OR
IN ANY WAY CONNECTED WITH THIS GUARANTY, OR ANY OTHER AGREEMENTS EXECUTED IN
CONNECTION HEREWITH OR THE ADMINISTRATION THEREOF OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN. THE PROVISIONS OF THIS SECTION HAVE BEEN FULLY DISCUSSED BY
THE PARTIES HERETO, AND THESE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS.


19.Counterparts. This Guaranty may be executed in counterparts, each of which
shall be deemed an original for all purposes and all of which shall be deemed,
collectively, one and the same agreement. Execution of a counterpart hereof in
facsimile or electronic form will be deemed to be the execution of an original
counterpart hereof. This Guaranty shall become effective when executed and
delivered by the parties hereto.


[Signature Page Follows]
    










7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has hereunto set its signature as of the
date first written above.


PARTNERRE LTD.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
Accepted on behalf of Buyer as of the date first written above:
 
 
 
EMPLOYERS GROUP, INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 



















































(Signature Page to Guaranty)


8

--------------------------------------------------------------------------------





Schedule 7(d)


Guarantor Knowledge




•
Chief Legal Officer of Guarantor

•
Chief Financial Officer of Guarantor





9

--------------------------------------------------------------------------------









Disclosure Schedule 2.4
 
Licensed States
 
•
Alabama - Licensed

•
Alaska - Accredited Reinsurer

•
Arizona - Licensed

•
Arkansas - Accredited Reinsurer

•
California - Licensed

•
Colorado - Licensed

•
Connecticut - Licensed - for Reinsurance Only

•
Delaware - Licensed

•
District of Columbia - Licensed

•
Florida - Licensed - for Reinsurance Only, except for its Aircraft line of
business, which may be written directly.

•
Georgia - Licensed - for Reinsurance Only

•
Hawaii - Accredited Reinsurer

•
Idaho - Licensed

•
Illinois - Licensed

•
Indiana - Licensed

•
Iowa - Licensed

•
Kansas - Licensed - for Reinsurance Only, except for its Fidelity, Forgery Bonds
and Surety lines of business, which may be written directly.

•
Kentucky - Licensed

•
Louisiana - Licensed - for Reinsurance Only

•
Maine - Accredited Reinsurer

•
Maryland - Licensed

•
Massachusetts - Licensed - for Reinsurance Only

•
Michigan - Licensed

•
Minnesota - Licensed

•
Mississippi - Licensed

•
Missouri - Accredited Reinsurer

•
Montana - Licensed

•
Nebraska - Licensed

•
Nevada - Licensed - for Reinsurance Only

•
New Hampshire - Accredited Reinsurer

•
New Jersey - Licensed

•
New Mexico - Licensed

•
New York - Free Trade Zone

•
New York - Licensed

•
North Carolina - Accredited Reinsurer

•
North Dakota - Licensed

•
Ohio - Licensed

•
Oklahoma - Licensed

•
Oregon - Licensed

•
Pennsylvania - Licensed





--------------------------------------------------------------------------------





•
Rhode Island - Licensed

•
South Carolina - Licensed

•
South Dakota - Licensed

•
Tennessee - Accredited Reinsurer

•
Texas - Licensed

•
Utah - Licensed

•
Vermont - Licensed

•
Virginia - Licensed

•
Washington - Licensed

•
West Virginia - Licensed

•
Wisconsin - Licensed

•
Wyoming - Accredited Reinsurer







--------------------------------------------------------------------------------






Disclosure Schedule 2.5
disclosureschedulepart1page1.jpg [disclosureschedulepart1page1.jpg]








--------------------------------------------------------------------------------









disclosureschedulepart1page2.jpg [disclosureschedulepart1page2.jpg]




--------------------------------------------------------------------------------





disclosureschedulepart1page3.jpg [disclosureschedulepart1page3.jpg]




--------------------------------------------------------------------------------











disclosureschedulepart1page4.jpg [disclosureschedulepart1page4.jpg]




--------------------------------------------------------------------------------





disclosureschedulepart1page5.jpg [disclosureschedulepart1page5.jpg]




--------------------------------------------------------------------------------





disclosureschedulepart1page6.jpg [disclosureschedulepart1page6.jpg]




--------------------------------------------------------------------------------





disclosurescheduleepage1.jpg [disclosurescheduleepage1.jpg]




--------------------------------------------------------------------------------





disclosurescheduleepage2.jpg [disclosurescheduleepage2.jpg]




--------------------------------------------------------------------------------






Disclosure Schedule 2.9
 
Governmental Approvals


1.
Approval from the New York Department is needed to novate those policies listed
in Section 2 of Disclosure Schedule 4.9(a).

2.
Approval from the New York Department is needed for an extraordinary dividend.

3.
Approval from the New York Department is needed for the Transfer and Assumption
Agreement.

4.
Approval from the New York Department is needed for the commutation of the
reinsurance agreements listed in Section 1 of Disclosure Schedule 4.9(b).

5.
Approval from the New York Department is needed to terminate (or terminate the
Company as a party to) the agreements listed in Sections 2, 3, 4 and 5 of
Disclosure Schedule 4.9(b).





--------------------------------------------------------------------------------





Disclosure Schedule 2.10
 
Third Party Approvals
 
 None.




--------------------------------------------------------------------------------





Disclosure Schedule 2.11
 
Conflicts with Other Instruments
 
 None.




--------------------------------------------------------------------------------





Disclosure Schedule 2.14(e)
 
Tax Extensions or Waivers
 
The Company has requested the deadline for the tax return to be filed on April
17, 2017 to be extended to October 15, 2017.




--------------------------------------------------------------------------------





Disclosure Schedule 2.14(l)
 
Tax Indemnities
 
Tax Allocation Agreement by and among Partner Reinsurance Company of the U.S.
and PartnerRe U.S. Corporation and the Company Inc. and PartnerRe Finance I Inc.
and PartnerRe Finance II Inc. and PartnerRe Asset Management Corp. and PartnerRe
New Solutions Inc., PartnerRe Principal Finance Inc., PartnerRe Capital Markets
Corp. and PartnerRe America Insurance Company originally dated March 25, 1988
and Addendum No. 10 effective March 17, 2014.




--------------------------------------------------------------------------------





Disclosure Schedule 2.15
 
Litigation
 
1.
Exxon Mobil Corp. et al. v. Certain Underwriters at Lloyd's, London et al., case
number 650503/2012, in the Supreme Court of the State of New York, County of New
York



2.
Cedent insured landlords, property owners and managers of buildings in the
Baltimore area, who have been the subject of numerous claims for lead paint
exposure and injury to third parties. Historically, the claims and losses had
been ceded on a one claimant = one occurrence basis. In 2014, Cedent altered its
cessions to equate to a one insured = once occurrence basis, billing the Company
$9,000,000 for its share of lead paint losses over six years of coverage. The
Company has declined to make a payment, disputing Penn National’s position, and
citing, among other things, treaty proximate cause language.



3.
On March 31, 2014, Allianz served an arbitration notice arising out of a
facultative certificate reinsuring losses for Beatrice Foods issued by the
Company’s predecessor, Winter Swiss Insurance Company, U.S. Branch. In December
2015, all claims against the Company were dismissed.



4.
Utica Mutual Insurance Company v. Abeille General Insurance Company, et al. in
the Supreme Court of the State of New York of Oneida County - Index No.:
CA2013-002320.





--------------------------------------------------------------------------------





Disclosure Schedule 2.17
 
Powers of Attorney and Agents
 
The Company has granted Colonial Surety Company powers of attorney to issue
co-surety bonds until the Closing Date.






--------------------------------------------------------------------------------






Disclosure Schedule 2.21(b)
 
Bank Accounts and Safe Deposit Boxes




Bank
Account Name
Account Number
Address of Bank
Account Representative
Contact Email
Contact Telephone
Authorized Signer
Description
JP Morgan Chase Checking Account
PartnerRe Insurance Company of New York
860318823
JPMorgan Chase Bank, N.A. Northeast Market P O Box 659754 San Antonio, TX
78265-9754
Ana I. Alvarado-Parra
a.alvarado@jpmchase.com
1-855-267-3468
Richard N. Sanford, Thomas L. Forsyth, Marta J. Shevchik, Anthony F. Albano,
Olivia Lun
ZBA Account used for Space Premiums - attached to account 323131727
JP Morgan Chase Checking Account
PartnerRe Insurance Company of New York
323131727
JPMorgan Chase Bank, N.A. Northeast Market P O Box 659754 San Antonio, TX
78265-9755
Ana I. Alvarado-Parra
a.alvarado@jpmchase.com
1-855-267-3468
Richard N. Sanford, Thomas L. Forsyth, Marta J. Shevchik, Anthony F. Albano,
Olivia Lun
Lead checking account
JP Morgan Chase Checking Account
Partner Re Insurance Co of NY
323131735
JPMorgan Chase Bank, N.A. Northeast Market P O Box 659754 San Antonio, TX
78265-9756
Ana I. Alvarado-Parra
a.alvarado@jpmchase.com
1-855-267-3468
Richard N. Sanford, Thomas L. Forsyth, Marta J. Shevchik, Anthony F. Albano,
Olivia Lun
ZBA Account - attached to account 323131727 - in the process of closing
JP Morgan Chase Checking Account
Partner Re Insurance Co of NY Custody Account PNYIGC
G 09670
JPMorgan Chase Bank, N.A., 4 Chase MetroTech Center, 4th floor Mail NY1-C543,
Brooklyn, NY 11245-0001
John Cobelo
john.cobelo@jpmorgan.com
212-623-1333
Richard N. Sanford, Thomas L. Forsyth, Marta J. Shevchik, Anthony F. Albano,
Olivia Lun
Corporate Bond PortfolioCustody Account





--------------------------------------------------------------------------------





JP Morgan Chase Checking Account
Partner Re Insurance Co of NY Custody Account PNYTSY
G 08535
JPMorgan Chase Bank, N.A., 4 Chase MetroTech Center, 4th floor Mail NY1-C543,
Brooklyn, NY 11245-0002
John Cobelo
john.cobelo@jpmorgan.com
212-623-1333
Richard N. Sanford, Thomas L. Forsyth, Marta J. Shevchik, Anthony F. Albano,
Olivia Lun
Treasury Bond Portfolio - Custody Account
BNY Mellon Trust
Custodial Account
460,272
Route 273, White Clay Center
Newark, DE 19711
Anthony Angellotto /
Michael Hieb /
Paul Gambetta
Anthony.Angellotto@BNYMellon.com /
michael.hieb@bnymellon.com /
paul.gambetta@bnymellon.com
212-815-5120
Richard N. Sanford, Thomas L. Forsyth, Marta J. Shevchik, Anthony F. Albano,
Olivia Lun
DE State Deposit Custody Account
Century Trust & Asset Management
Custodial Account
4,572
P.O. Box 1507
Santa Fe, NM 87504-1507
Annette Martinez / Alan Snow /
Caroline Adams
annette.martinez@centurybnk.com /
alan.snow@centurybnk.com /
caroline.adams@centurybnk.com
505-995-1263
Richard N. Sanford, Thomas L. Forsyth, Marta J. Shevchik, Anthony F. Albano,
Olivia Lun
NM State Deposit Custody Account
Century Trust & Asset Management
Custodial Account
4572G
P.O. Box 1507
Santa Fe, NM 87504-1508
Annette Martinez / Alan Snow /
Caroline Adams
annette.martinez@centurybnk.com /
alan.snow@centurybnk.com /
caroline.adams@centurybnk.com
505-995-1264
Richard N. Sanford, Thomas L. Forsyth, Marta J. Shevchik, Anthony F. Albano,
Olivia Lun
NM State Deposit Custody Account
JP Morgan Chase
Custodial Account
G 01288
4 New York Plaza - Floor 12
New York, NY 10004-2413
John Cobelo /
Angel E. Milanes, Jr.
john.cobelo@jpmorgan.com /
custody.mo.white@jpmorgan.com
718-242-1875
888-434-3030
Richard N. Sanford, Thomas L. Forsyth, Marta J. Shevchik, Anthony F. Albano,
Olivia Lun
CA State Deposit Custody Account
JP Morgan Chase
Custodial Account
G 09955
4 New York Plaza - Floor 12
New York, NY 10004-2413
John Cobelo /
Angel E. Milanes, Jr.
john.cobelo@jpmorgan.com /
custody.mo.white@jpmorgan.com
718-242-1875
888-434-3032
Richard N. Sanford, Thomas L. Forsyth, Marta J. Shevchik, Anthony F. Albano,
Olivia Lun
NY State Deposit Custody Account
JP Morgan Chase
Custodial Account
G 10660
4 New York Plaza - Floor 12
New York, NY 10004-2413
John Cobelo /
Angel E. Milanes, Jr.
john.cobelo@jpmorgan.com /
custody.mo.white@jpmorgan.com
718-242-1875
888-434-3033
Richard N. Sanford, Thomas L. Forsyth, Marta J. Shevchik, Anthony F. Albano,
Olivia Lun
OH State Deposit Custody Account





--------------------------------------------------------------------------------





US Bank
Custodial Account
585,179,400
505 N. 7th Street
St. Louis, MO 63101
Diane Luna
diane.luna@usbank.com
GADOI.custodian@usbank.com
314-418-1521
877-877-2143 opt 2
Richard N. Sanford, Thomas L. Forsyth, Marta J. Shevchik, Anthony F. Albano,
Olivia Lun
GA State Deposit Custody Account
US Bank
Custodial Account
97,328,080
555 SW Oak Street
Portland, OR 97204
Joyce Holznagel
joyce.hoznagel@usbank.com
503-464-3776
Richard N. Sanford, Thomas L. Forsyth, Marta J. Shevchik, Anthony F. Albano,
Olivia Lun
OR State Deposit Custody Account
Wells Fargo
Custodial Account
25,889,576
300 Franklin Avenue
Waco, TX 76701
Rachel Avila
cvaforms@wellsfargo.com
rachel.avila@wellsfargo.com
254-754-5431
Richard N. Sanford, Thomas L. Forsyth, Marta J. Shevchik, Anthony F. Albano,
Olivia Lun
VA State Deposit Custody Account
Xerox/Conduent
Custodial Account
AUZF11000002 CM0080-200577
100 Hancock Street, 10th Floor
Quincy, MA 02171
Vilka Markovich
vilka.markovich@xerox.com
617-722-9657
Richard N. Sanford, Thomas L. Forsyth, Marta J. Shevchik, Anthony F. Albano,
Olivia Lun
MA State Deposit Custody Account







--------------------------------------------------------------------------------






Disclosure Schedule 2.23(a)
 
Compliance Violations
 
 None.




--------------------------------------------------------------------------------





Disclosure Schedule 2.23(b)
 
Governmental Proceedings/Investigations/Examinations
 
Report on Examination of the Company as of December 31, 2015 dated May 24, 2017.




--------------------------------------------------------------------------------





Disclosure Schedule 2.25
 
Contracts
 
(f)     Letter Agreement dated October 7, 2009 between the Company and Colonial
Surety Company.




--------------------------------------------------------------------------------





Disclosure Schedule 2.26
 
Absence of Certain Changes
 
(g)     The Company paid a dividend of Two Million Five Hundred Thousand Dollars
($2,500,000) on March 30, 2017.




--------------------------------------------------------------------------------





Disclosure Schedule 3.6
 
Governmental Approvals
 
None.




--------------------------------------------------------------------------------





Disclosure Schedule 4.5
 
Prohibited Contact


None.








--------------------------------------------------------------------------------





Disclosure Schedule 4.9(a)
 
Agreements Other Than Transfer and Assumption Agreement and Guaranty


1.
Reinsurance Agreements



a.
Portfolio Reinsurance Agreement between Winterthur Reinsurance Corporation of
America (now known as PartnerRe Insurance Company of New York) and Partner
Reinsurance Company Ltd. dated December 23, 1998 with Addendum No. 1 dated
3/23/11.



2.
Policies



a.
Insured: DIRECTTV Enterprises, LLC. Policy Number: NRB 001675

b.
Insured: Space Systems/Loral LLC & Bulgaria Sat EAD. Policy Number: NRB 00170I

c.
Insured: INMARSAT GLOBAL LIMITED. Policy Number: NRB 001711

d.
Insured: Inmarsat Global Limited. Policy Number: NRB 001712

e.
Insured: EUTEL SAT SA. Policy Number: NRB 001723

f.
Insured: NBN Co. Limited. Policy Number NRB 001713

g.
Insured: EchoStar Operating Corporation. Policy Number: NRB 001727-A

h.
Insured: ARIANESPACE / ARISIS Limited. Policy Number: NRB 001706

i.
Insured: INTELSAT SATELLITE LLC. Policy Number: NRB 001689

j.
Insured: ViaSat Technologies Limited. Policy Number: NRB 001733

k.
Insured: Telesat International Limited. Policy Number: NRB 001685

l.
Insured: INTESAT SATELLITE LLC. Policy Number: 001738







--------------------------------------------------------------------------------





Disclosure Schedule 4.9(b)
 
Terminated Agreements


1.
Reinsurance Agreements



a.
Retrocession Agreement between Partner Reinsurance Company of the U.S. and the
Company dated December 23, 1998 with Addendum Nos: 1-4 effective 7/1/10.



b.
Obligatory Quota Share Treaty (Madison Re) between Partner Reinsurance Europe
SE, Partner Reinsurance Company Ltd, Partner Re Ireland Insurance dac, Partner
Reinsurance Company of the U.S., PartnerRe America Insurance Company, the
Company, Partner Reinsurance Asia Pte. Ltd and Lorenz Re effective April 1,
2017.



c.
Obligatory Quota Share Treaty (Mercalli CatPlus) between Partner Reinsurance
Europe SE, Partner Reinsurance Company Ltd, Partner Re Ireland Insurance dac,
Partner Reinsurance Company of the U.S., PartnerRe America Insurance Company,
the Company, Partner Reinsurance Asia Pte. Ltd and Lorenz Re effective April 1,
2017.



2.
Service Agreements



a.
Service Agreement between Partner Reinsurance Company of the U.S. and the
Company effective January 1, 2005. Addendum No. 1 reduces the amount of
allocated costs effective March 5, 2010.



b.
Consulting Services Agreement between Partner Reinsurance Company of the U.S.
and the Company and PartnerRe New Solutions Inc. effective December 1, 2002 and
Addendum No. 1 effective April 15, 2004.



3.
Tax Agreement



a.
Tax Allocation Agreement by and among Partner Reinsurance Company of the U.S.
and PartnerRe U.S. Corporation and the Company Inc. and PartnerRe Finance I Inc.
and PartnerRe Finance II Inc. and PartnerRe Asset Management Corp. and PartnerRe
New Solutions Inc., PartnerRe Principal Finance Inc., PartnerRe Capital Markets
Corp. and PartnerRe America Insurance Company originally dated March 25, 1988
and Addendum No. 10 effective March 17, 2014.







--------------------------------------------------------------------------------





4.
Advisement, Investment Management and Miscellaneous Agreement



a.
Amended & Restated Advisement & Investment Management Agreement by and between
the Company & PartnerRe Asset Management Corporation effective March 1, 2017.



5.
Data Transfer Agreement



a.
Data Transfer Agreement between PartnerRe Facility Management GmbH, PartnerRe
Asset Management Corporation, PartnerRe Capital Markets Corp, PartnerRe
Principal Finance Inc, PARIS RE Asia Pacific Pte. Ltd. - Labaun Branch, Partner
Reinsurance Company of the U.S., PartnerRe Connecticut Inc, Partner Reinsurance
Company Ltd., Partner Reinsurance Company Ltd. - Hong Kong, PPF Finance LLC,
PartnerRe Capital Investment Corp., PartnerRe New Solutions Inc., PARIS RE Asia
Pacific Pte. Ltd., the Company, PartnerRe U.S. Corporation, PartnerRe Miami
Inc., PartnerReinsurance Company Ltd. - Singapore Branch, Partner Reinsurance
Company Ltd. - Labuan Branch, Partner Reinsurance Company Ltd. - Korea Office,
PartnerRe Ltd. Beijing Office, PPF Holdings I Ltd., PPF Holdings II Ltd.,
PartnerRe Catastrophe Fund Holdings Ltd., Partner Reinsurance Europe plc,
Partner Reinsurance Europe Public Limited Company, Dublin - Zurich Branch,
Partner Reinsurance Company Ltd. - Japan, PartnerRe Service Ltd., PPF Holdings
III Ltd., PartnerRe Catastrophe Fund Ltd., PartnerRe Servicios Compania
Limitada, Partner Reinsurance Europe plc, Succursale Francaise, Partner
Reinsurance Europe plc - Singapore Branch, Partner Reinsurance Europe plc - Hong
Kong, PartnerRe Holdings Europe Limited, Partner Reinsurance Europe Limited -
Brazil, PartnerRe Ireland Insurance Limited, PartnerRe Holdings Europe Limited,
Dublin, Zurich Branch, PARIS RE America Insurance Company, effective December 7,
2011 & Amendment No. 1 eff: December 14, 2011, Amendment No. 2 eff: June 14,
2012 & Amendment No. 3 eff: November 26, 2014.







